


Exhibit 10.1

 

COMERICA INCORPORATED
2006 AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN


 


SECTION 1
PURPOSE

 

The purpose of Comerica’s 2006 Amended and Restated Long-Term Incentive Plan is
to align the interests of employees of the Corporation selected to receive
awards with those of stockholders by rewarding long term decision-making and
actions for the betterment of the Corporation.  Accordingly, Eligible
Individuals may receive Awards of Options, Stock Appreciation Rights, Restricted
Stock or Restricted Stock Units, Performance Awards and Other Stock-Based
Awards.  Equity-based compensation assists in the attraction and retention of
qualified employees, and provides them with additional incentive to devote their
best efforts to pursue and sustain the Corporation’s superior long-term
performance.  This enhances the value of the Corporation for the benefit of its
stockholders.

 


SECTION 2
DEFINITIONS


 


A.                                   “AFFILIATE” MEANS (I) ANY CORPORATION,
PARTNERSHIP, JOINT VENTURE OR OTHER ENTITY THAT IS CONTROLLED BY THE
CORPORATION, WHETHER DIRECTLY OR INDIRECTLY, AND (II) ANY CORPORATION,
PARTNERSHIP, JOINT VENTURE OR OTHER ENTITY IN WHICH THE CORPORATION HAS A
SIGNIFICANT EQUITY INTEREST, AS DETERMINED BY THE COMMITTEE; PROVIDED, HOWEVER,
THAT WITH RESPECT TO AN AWARD OF AN INCENTIVE STOCK OPTION AND AN AWARD THAT IS
SUBJECT TO CODE SECTION 409A, THE TERM “AFFILIATE” SHALL REFER SOLELY TO A
SUBSIDIARY.

 

B.                                     “Aggregated Plan” means all agreements,
methods, programs, and other arrangements sponsored by the Corporation that
would be aggregated with this Plan under Section 1.409A-1(c) of the Regulations.


 


C.                                     “AWARD” MEANS AN OPTION, A STOCK
APPRECIATION RIGHT, A SHARE OF RESTRICTED STOCK, A RESTRICTED STOCK UNIT, A
PERFORMANCE AWARD, INCLUDING A QUALIFIED PERFORMANCE-BASED AWARD, OR AN OTHER
STOCK-BASED AWARD PURSUANT TO THE PLAN.  EACH AWARD SHALL BE EVIDENCED BY AN
AWARD AGREEMENT.


 


D.                                    “AWARD AGREEMENT” MEANS A WRITTEN
AGREEMENT, IN A FORM APPROVED BY THE COMMITTEE, WHICH SETS FORTH THE TERMS AND
CONDITIONS OF AN AWARD, INCLUDING, BUT NOT LIMITED TO, THE PERFORMANCE PERIOD
AND/OR RESTRICTION PERIOD, AS APPROPRIATE.  AGREEMENTS SHALL BE SUBJECT TO THE
EXPRESS TERMS AND CONDITIONS SET FORTH HEREIN, AND TO SUCH OTHER TERMS AND
CONDITIONS NOT INCONSISTENT WITH THE PLAN AS THE COMMITTEE SHALL DEEM
APPROPRIATE.


 


E.                                      “AWARD RECIPIENT” MEANS AN ELIGIBLE
INDIVIDUAL WHO HAS BEEN GRANTED AN AWARD UNDER THE PLAN AND HAS ENTERED INTO AN
AWARD AGREEMENT EVIDENCING THE GRANT OF SUCH AWARD OR OTHERWISE ACCEPTED THE
TERMS OF AN AWARD AGREEMENT, INCLUDING BY ELECTRONIC ACCEPTANCE OR
ACKNOWLEDGEMENT.

 

1

--------------------------------------------------------------------------------


 


F.                                      “BENEFICIARY” MEANS ANY
PERSON(S) DESIGNATED BY AN AWARD RECIPIENT ON A BENEFICIARY DESIGNATION FORM
SUBMITTED TO THE PLAN ADMINISTRATOR, OR, IF NO FORM HAS BEEN SUBMITTED, ANY
PERSON(S) ENTITLED TO RECEIVE ANY AMOUNTS OWING TO SUCH AWARD RECIPIENT UNDER
THIS PLAN UPON HIS OR HER DEATH BY REASON OF HAVING BEEN NAMED IN THE AWARD
RECIPIENT’S WILL OR TRUST AGREEMENT OR HAVING QUALIFIED AS A TAKER OF THE AWARD
RECIPIENT’S PROPERTY UNDER THE LAWS OF INTESTACY.  IF AN AWARD RECIPIENT
AUTHORIZES ANY PERSON, IN WRITING, TO EXERCISE SUCH INDIVIDUAL’S OPTIONS OR
STOCK APPRECIATION RIGHTS FOLLOWING THE AWARD RECIPIENT’S DEATH, THE TERM
“BENEFICIARY” SHALL INCLUDE ANY PERSON IN WHOSE FAVOR SUCH OPTIONS OR STOCK
APPRECIATION RIGHTS ARE EXERCISED BY THE PERSON AUTHORIZED TO EXERCISE THE
OPTIONS OR STOCK APPRECIATION RIGHTS.


 


G.                                     “BOARD” MEANS THE BOARD OF DIRECTORS OF
THE CORPORATION.


 


H.                                    “CAUSE” MEANS (1) CONVICTION OF THE AWARD
RECIPIENT FOR COMMITTING A FELONY UNDER FEDERAL LAW OR THE LAW OF THE STATE IN
WHICH SUCH ACTION OCCURRED, (2) DISHONESTY IN THE COURSE OF FULFILLING THE AWARD
RECIPIENT’S EMPLOYMENT DUTIES, (3) WILLFUL AND DELIBERATE FAILURE ON THE PART OF
THE AWARD RECIPIENT TO PERFORM HIS OR HER EMPLOYMENT DUTIES IN ANY MATERIAL
RESPECT, OR (4) BEFORE A CHANGE OF CONTROL, SUCH OTHER EVENTS AS SHALL BE
DETERMINED BY THE COMMITTEE.  BEFORE A CHANGE OF CONTROL, THE COMMITTEE SHALL,
UNLESS OTHERWISE PROVIDED IN AN INDIVIDUAL AGREEMENT WITH THE AWARD RECIPIENT,
HAVE THE SOLE DISCRETION TO DETERMINE WHETHER “CAUSE” EXISTS, AND ITS
DETERMINATION SHALL BE FINAL.


 


I.                                         “CHANGE OF CONTROL” SHALL HAVE THE
MEANING SET FORTH IN EXHIBIT A TO THIS PLAN.


 


J.                                        “CODE” MEANS THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, AND THE REGULATIONS THEREUNDER.


 


K.                                    “COMMITTEE” MEANS THE GOVERNANCE,
COMPENSATION AND NOMINATING COMMITTEE OF THE BOARD OR SUCH OTHER COMMITTEE OF
THE BOARD AS THE BOARD MAY FROM TIME TO TIME DESIGNATE, WHICH, WITH RESPECT TO
THE ESTABLISHMENT OF PERFORMANCE MEASURES, SHALL BE COMPOSED SOLELY OF NOT LESS
THAN TWO OUTSIDE DIRECTORS (AS DESCRIBED UNDER REGULATIONS
SECTION 1.162-27(E)(3)), AND SHALL BE APPOINTED BY AND SERVE AT THE PLEASURE OF
THE BOARD.


 


L.                                      “CORPORATION” MEANS COMERICA
INCORPORATED, A DELAWARE CORPORATION, AND ITS SUCCESSORS AND ASSIGNS.


 


M.                                 “DATE OF GRANT” MEANS THE EFFECTIVE DATE OF
AN AWARD GRANTED BY THE COMMITTEE TO AN AWARD RECIPIENT.


 


N.                                    “DISABLED” OR “DISABILITY” MEANS “TOTALLY
DISABLED” (OR ANY DERIVATION OF SUCH TERM) WITHIN THE MEANING OF THE LONG-TERM
DISABILITY PLAN OF COMERICA INCORPORATED, OR IF THERE IS NO SUCH PLAN,
“DISABILITY” AS DETERMINED BY THE COMMITTEE.  HOWEVER, WITH RESPECT TO THE
RULES RELATING TO INCENTIVE STOCK OPTIONS, THE TERM “DISABLED” SHALL MEAN
DISABLED AS THAT TERM IS UTILIZED IN SECTIONS 422 AND 22(E)(3) OF THE CODE, OR
ANY SUCCESSOR CODE PROVISIONS RELATING TO ISOS.  FURTHERMORE, WITH

 

2

--------------------------------------------------------------------------------



 


RESPECT TO AWARDS SUBJECT TO SECTION 409A OF THE CODE, “DISABLED” SHALL NOT HAVE
EITHER OF THE PRIOR MEANINGS, BUT SHALL MEAN AN AWARD RECIPIENT’S INABILITY TO
ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY DUE TO A MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS.


 


O.                                    “DISAFFILIATION” MEANS A SUBSIDIARY’S OR
AFFILIATE’S CEASING TO BE A SUBSIDIARY OR AFFILIATE FOR ANY REASON (INCLUDING,
WITHOUT LIMITATION, AS A RESULT OF A PUBLIC OFFERING, OR A SPINOFF OR SALE BY
THE CORPORATION, OF THE STOCK OF THE SUBSIDIARY OR AFFILIATE) OR A SALE OF A
DIVISION OF THE CORPORATION AND ITS AFFILIATES.


 


P.                                      “ELIGIBLE INDIVIDUAL” MEANS ANY OFFICERS
AND EMPLOYEES OF THE CORPORATION OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, AND
PROSPECTIVE OFFICERS AND EMPLOYEES WHO HAVE ACCEPTED OFFERS OF EMPLOYMENT FROM
THE CORPORATION OR ITS SUBSIDIARIES OR AFFILIATES.  NOTWITHSTANDING THE
FOREGOING, AN ELIGIBLE INDIVIDUAL FOR PURPOSES OF RECEIPT OF THE GRANT OF AN ISO
SHALL BE LIMITED TO THOSE INDIVIDUALS WHO ARE ELIGIBLE TO RECEIVE ISOS UNDER
RULES SET FORTH IN THE CODE AND APPLICABLE REGULATIONS.


 


Q.                                    “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 


R.                                     “FAIR MARKET VALUE” MEANS THE CLOSING
PRICE OF A SHARE ON THE NEW YORK STOCK EXCHANGE AS REPORTED ON THE COMPOSITE
TAPE AS PUBLISHED IN THE WALL STREET JOURNAL; IF, HOWEVER, THERE IS NO TRADING
OF SHARES ON THE DATE IN QUESTION, THEN THE CLOSING PRICE OF THE SHARES AS SO
REPORTED, ON THE LAST PRECEDING TRADING DAY SHALL INSTEAD BE USED TO DETERMINE
FAIR MARKET VALUE.  IF FAIR MARKET VALUE FOR ANY DATE IN QUESTION CANNOT BE
DETERMINED AS PROVIDED ABOVE, FAIR MARKET VALUE SHALL BE DETERMINED BY THE
COMMITTEE IN ITS GOOD FAITH DISCRETION BASED ON A REASONABLE VALUATION METHOD IN
ACCORDANCE WITH THE REGULATIONS AND APPLICABLE GUIDANCE PROMULGATED UNDER CODE
SECTION 409A.


 


S.                                      “INCENTIVE STOCK OPTION” OR “ISO AWARD”
MEANS AN OPTION GRANTED PURSUANT TO THE PLAN THAT IS DESIGNATED IN THE
APPLICABLE AWARD AGREEMENT AS AN “INCENTIVE STOCK OPTION” WITHIN THE MEANING OF
SECTION 422 OF THE CODE, AND THAT IN FACT SO QUALIFIES.


 


T.                                     “NONQUALIFIED STOCK OPTION” OR “NQSO
AWARD” MEANS AN OPTION GRANTED  PURSUANT TO THE PLAN THAT IS NOT INTENDED TO BE,
OR DOES NOT QUALIFY AS, AN INCENTIVE STOCK OPTION.


 


U.                                    “OPTION” MEANS A NONQUALIFIED STOCK OPTION
OR AN INCENTIVE STOCK OPTION GRANTED PURSUANT TO SECTION 6(A) OF THE PLAN.


 


V.                                     “OTHER STOCK-BASED AWARD” MEANS ANY RIGHT
GRANTED UNDER SECTION 6(F) OF THE PLAN.


 


W.                                “PERFORMANCE AWARD” MEANS ANY AWARD, INCLUDING
A QUALIFIED PERFORMANCE-BASED AWARD, GRANTED PURSUANT TO SECTION 6(E) OF THE
PLAN.

 

3

--------------------------------------------------------------------------------



 


X.                                    “PERFORMANCE MEASURES” MEANS THE
PERFORMANCE GOALS ESTABLISHED BY THE COMMITTEE AND RELATING TO A PERFORMANCE
PERIOD IN CONNECTION WITH THE GRANT OF AN AWARD.  IN THE CASE OF ANY QUALIFIED
PERFORMANCE-BASED AWARD, SUCH GOALS SHALL BE (I) BASED ON THE ATTAINMENT OF
SPECIFIED LEVELS OF ONE OR MORE OF THE FOLLOWING MEASURES (A) EARNINGS PER
SHARE, (B) RETURN MEASURES (INCLUDING, BUT NOT LIMITED TO, RETURN ON ASSETS,
EQUITY OR SALES), (C) NET INCOME (BEFORE OR AFTER TAXES), (D) CASH FLOW
(INCLUDING, BUT NOT LIMITED TO, OPERATING CASH FLOW AND FREE CASH FLOW),
(E) CASH FLOW RETURN ON INVESTMENTS, WHICH EQUALS NET CASH FLOWS DIVIDED BY
OWNER’S EQUITY, (F) EARNINGS BEFORE OR AFTER TAXES, INTEREST, DEPRECIATION
AND/OR AMORTIZATION, (G) INTERNAL RATE OF RETURN OR INCREASE IN NET PRESENT
VALUE, (H) GROSS REVENUES, (I) GROSS MARGINS OR (J) STOCK PRICE (INCLUDING, BUT
NOT LIMITED TO, GROWTH MEASURES AND TOTAL STOCKHOLDER RETURN) AND (II) SET BY
THE COMMITTEE WITHIN THE TIME PERIOD PRESCRIBED BY SECTION 162(M) OF THE CODE. 
PERFORMANCE MEASURES MAY BE ABSOLUTE IN THEIR TERMS OR MEASURED AGAINST OR IN
RELATIONSHIP TO OTHER COMPANIES COMPARABLY, SIMILARLY OR OTHERWISE SITUATED AND
MAY BE BASED ON OR ADJUSTED FOR ANY OTHER OBJECTIVE GOALS, EVENTS, OR
OCCURRENCES ESTABLISHED BY THE COMMITTEE FOR A PERFORMANCE PERIOD.  SUCH
PERFORMANCE MEASURES MAY BE PARTICULAR TO A LINE OF BUSINESS, SUBSIDIARY OR
OTHER UNIT OR MAY BE BASED ON THE PERFORMANCE OF THE CORPORATION GENERALLY. 
SUCH PERFORMANCE MEASURES MAY COVER THE PERFORMANCE PERIOD(S) AS SPECIFIED BY
THE COMMITTEE.  PERFORMANCE MEASURES MAY BE ADJUSTED BY THE COMMITTEE IN ITS
SOLE DISCRETION TO ELIMINATE THE UNBUDGETED EFFECTS OF CHARGES FOR
RESTRUCTURINGS, CHARGES FOR DISCONTINUED OPERATIONS, CHARGES FOR EXTRAORDINARY
ITEMS AND OTHER UNUSUAL OR NON-RECURRING ITEMS OF LOSS OR EXPENSE, MERGER
RELATED CHARGES, CUMULATIVE EFFECT OF ACCOUNTING CHANGES, THE UNBUDGETED
FINANCIAL IMPACT OF ANY ACQUISITION OR DIVESTITURE MADE DURING THE APPLICABLE
PERFORMANCE PERIOD, AND ANY DIRECT OR INDIRECT CHANGE IN THE FEDERAL CORPORATE
TAX RATE AFFECTING THE PERFORMANCE PERIOD, EACH AS DEFINED BY GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AND IDENTIFIED IN THE AUDITED FINANCIAL STATEMENTS, NOTES
TO THE AUDITED FINANCIAL STATEMENTS, MANAGEMENT’S DISCUSSION AND ANALYSIS OR
OTHER CORPORATION FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION


 


Y.                                     “PERFORMANCE PERIOD” MEANS THE PERIOD
DESIGNATED BY THE COMMITTEE DURING WHICH THE PERFORMANCE MEASURES APPLICABLE TO
AN AWARD SHALL BE MEASURED.  THE PERFORMANCE PERIOD SHALL BE ESTABLISHED AT OR
BEFORE THE TIME OF THE GRANT OF THE AWARD, AND THE LENGTH OF ANY PERFORMANCE
PERIOD SHALL BE WITHIN THE DISCRETION OF THE COMMITTEE.


 


Z.                                     “PLAN” MEANS THE COMERICA INCORPORATED
2006 AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN, AS MAY BE AMENDED FROM TIME
TO TIME.


 


AA.                         “QUALIFIED PERFORMANCE-BASED AWARD” MEANS AN AWARD
INTENDED TO QUALIFY FOR THE SECTION 162(M) EXEMPTION, AS PROVIDED IN SECTION 7.


 


BB.                             “REGULATIONS” MEANS THE TREASURY REGULATIONS
PROMULGATED UNDER THE CODE.

 

4

--------------------------------------------------------------------------------



 


CC.                             “RESTRICTION PERIOD” MEANS THE PERIOD DESIGNATED
BY THE COMMITTEE DURING WHICH SHARES OF A RESTRICTED STOCK AWARD REMAIN
FORFEITABLE OR A RESTRICTED STOCK UNIT AWARD IS SUBJECT TO VESTING REQUIREMENTS.


 


DD.                           “RESTRICTED STOCK” OR “RESTRICTED STOCK AWARD”
MEANS AN AWARD OF SHARES PURSUANT TO SECTION 6(C) OF THE PLAN SUBJECT TO THE
TERMS, CONDITIONS AND SUCH RESTRICTIONS AS MAY BE DETERMINED BY THE COMMITTEE
AND SET FORTH IN THE APPLICABLE AWARD AGREEMENT.  SHARES OF RESTRICTED STOCK
SHALL CONSTITUTE ISSUED AND OUTSTANDING SHARES FOR ALL CORPORATE PURPOSES.


 


EE.                               “RESTRICTED STOCK UNITS” OR “RESTRICTED STOCK
UNIT AWARD” MEANS AN AWARD GRANTED PURSUANT TO SECTION 6(D) OF THE PLAN
DENOMINATED IN SHARES SUBJECT TO THE TERMS, CONDITIONS AND RESTRICTIONS
DETERMINED BY THE COMMITTEE AND SET FORTH IN THE APPLICABLE AWARD AGREEMENT.


 


FF.                               “RETIREMENT” MEANS, UNLESS OTHERWISE PROVIDED
IN AN AWARD AGREEMENT OR DETERMINED BY THE COMMITTEE, AN AWARD RECIPIENT’S
TERMINATION OF EMPLOYMENT (OR WITH RESPECT TO AWARDS SUBJECT TO CODE
SECTION 409A, AN AWARD RECIPIENT’S SEPARATION FROM SERVICE) AT OR AFTER AGE 65
OR AFTER ATTAINMENT OF BOTH AGE 55 AND TEN (10) YEARS OF CONTINUOUS SERVICE WITH
THE CORPORATION AND AFFILIATES.


 


GG.                             “SECTION 162(M) EXEMPTION” MEANS THE EXEMPTION
FROM THE LIMITATION ON DEDUCTIBILITY IMPOSED BY SECTION 162(M) OF THE CODE THAT
IS SET FORTH IN SECTION 162(M)(4)(C) OF THE CODE.


 


HH.                           “SEPARATION FROM SERVICE” MEANS, WITH RESPECT TO
ANY AWARD THAT IS SUBJECT TO CODE SECTION 409A, THE DATE ON WHICH THE
CORPORATION AND THE AWARD RECIPIENT REASONABLY ANTICIPATE A PERMANENT REDUCTION
IN THE LEVEL OF BONA FIDE SERVICES PERFORMED BY THE AWARD RECIPIENT FOR THE
CORPORATION OR ANY AFFILIATE TO 20% OR LESS OF THE AVERAGE LEVEL OF BONA FIDE
SERVICES PERFORMED BY THE AWARD RECIPIENT FOR THE CORPORATION OR ANY AFFILIATE
(WHETHER AS AN EMPLOYEE OR AN INDEPENDENT CONTRACTOR) IN THE IMMEDIATELY
PRECEDING THIRTY-SIX (36) MONTHS (OR THE FULL PERIOD OF SERVICE TO THE
CORPORATION AND ANY AFFILIATE IF THE AWARD RECIPIENT HAS BEEN PROVIDING SERVICES
TO THE CORPORATION AND ITS AFFILIATES FOR LESS THAN THIRTY-SIX (36) MONTHS). 
THE DETERMINATION OF WHETHER A SEPARATION FROM SERVICE HAS OCCURRED SHALL BE
MADE BY THE PLAN ADMINISTRATOR IN ACCORDANCE WITH THE PROVISIONS OF CODE
SECTION 409A AND THE REGULATIONS PROMULGATED THEREUNDER.


 


II.                                     “SHARE” MEANS A SHARE OF COMMON STOCK,
$5.00 PAR VALUE, OF THE CORPORATION OR SUCH OTHER SECURITIES OR PROPERTY AS MAY
BECOME SUBJECT TO AWARDS PURSUANT TO AN ADJUSTMENT MADE UNDER SECTION 3(D) OF
THE PLAN.


 


JJ.                                   “SPECIFIED EMPLOYEE” MEANS A KEY EMPLOYEE
OF THE CORPORATION AS DEFINED IN CODE SECTION 416(I) WITHOUT REGARD TO PARAGRAPH
(5) THEREOF.  THE DETERMINATION OF WHETHER AN AWARD RECIPIENT IS A SPECIFIED
EMPLOYEE SHALL BE MADE BY THE COMMITTEE AS OF THE SPECIFIED EMPLOYEE
IDENTIFICATION DATE ADOPTED BY THE

 

5

--------------------------------------------------------------------------------



 


CORPORATION IN ACCORDANCE WITH THE PROVISIONS OF CODE SECTION 409A AND THE
REGULATIONS PROMULGATED THEREUNDER.


 


KK.                           “STOCK APPRECIATION RIGHT” OR “SAR AWARD” MEANS A
RIGHT GRANTED UNDER SECTION 6(B) OF THE PLAN.


 


LL.                               “SUBSIDIARY” MEANS ANY ENTITY (OTHER THAN THE
CORPORATION) IN AN UNBROKEN CHAIN OF ENTITIES BEGINNING WITH THE CORPORATION,
PROVIDED EACH ENTITY (OTHER THAN THE LAST ENTITY) IN THE UNBROKEN CHAIN OWNS, AT
THE TIME OF THE DETERMINATION, OWNERSHIP INTERESTS POSSESSING FIFTY PERCENT
(50%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF OWNERSHIP
INTERESTS IN ONE OF THE OTHER ENTITIES IN SUCH CHAIN; PROVIDED, HOWEVER, WITH
RESPECT TO ANY AWARD THAT IS AN INCENTIVE STOCK OPTION, THE TERM “SUBSIDIARY”
SHALL REFER SOLELY TO AN ENTITY THAT IS TAXED UNDER FEDERAL TAX LAW AS A
CORPORATION.


 


MM.                     “TAX WITHHOLDING DATE” SHALL MEAN THE EARLIEST DATE THE
OBLIGATION TO WITHHOLD TAX WITH RESPECT TO AN AWARD ARISES.


 


NN.                           “TERM” MEANS THE MAXIMUM PERIOD DURING WHICH AN
OPTION OR STOCK APPRECIATION RIGHT MAY REMAIN OUTSTANDING (SUBJECT TO EARLIER
TERMINATION UPON TERMINATION OF EMPLOYMENT OR OTHERWISE) AS SPECIFIED IN THE
APPLICABLE AWARD AGREEMENT OR, TO THE EXTENT NOT SPECIFIED IN THE AWARD
AGREEMENT, AS PROVIDED IN THE PLAN.


 


OO.                           “TERMINATION OF EMPLOYMENT” MEANS THE TERMINATION
OF THE APPLICABLE AWARD RECIPIENT’S EMPLOYMENT WITH THE CORPORATION AND ANY OF
ITS AFFILIATES.  AN AWARD RECIPIENT EMPLOYED BY AN AFFILIATE OR A DIVISION OF
THE CORPORATION OR ANY OF ITS AFFILIATES SHALL BE DEEMED TO INCUR A TERMINATION
OF EMPLOYMENT IF, AS A RESULT OF A DISAFFILIATION, SUCH AFFILIATE OR DIVISION
CEASES TO BE AN AFFILIATE OR DIVISION, AS THE CASE MAY BE, AND THE AWARD
RECIPIENT DOES NOT IMMEDIATELY THEREAFTER BECOME AN EMPLOYEE OF THE CORPORATION
OR AN AFFILIATE.  NEITHER A TEMPORARY ABSENCE FROM EMPLOYMENT BECAUSE OF
ILLNESS, VACATION OR LEAVE OF ABSENCE NOR A TRANSFER AMONG THE CORPORATION AND
ITS AFFILIATES SHALL BE CONSIDERED A TERMINATION OF EMPLOYMENT.


 


SECTION 3
STOCK SUBJECT TO THE PLAN


 


A.                                   PLAN MAXIMUMS.  THE MAXIMUM NUMBER OF
SHARES THAT MAY BE DELIVERED PURSUANT TO AWARDS UNDER THE PLAN SHALL BE THE SUM
OF (I) ELEVEN MILLION (11,000,000), (II) ANY SHARES AVAILABLE FOR FUTURE AWARDS
UNDER THE AMENDED AND RESTATED COMERICA INCORPORATED 1997 LONG-TERM INCENTIVE
PLAN (THE “PRIOR PLAN”) AS OF THE EFFECTIVE DATE, AND (III) ANY SHARES THAT ARE
REPRESENTED BY AWARDS GRANTED UNDER THE PRIOR PLAN WHICH ARE FORFEITED, EXPIRE
OR ARE CANCELLED WITHOUT DELIVERY OF SHARES OR WHICH RESULT IN THE FORFEITURE OF
SHARES BACK TO THE CORPORATION.  NO ADDITIONAL SHARES WILL BE GRANTED PURSUANT
TO THE TERMS OF THE PRIOR PLAN AS OF THE EFFECTIVE DATE OF THE PLAN.  THE
MAXIMUM NUMBER OF SHARES THAT MAY BE DELIVERED PURSUANT TO OPTIONS INTENDED TO
BE INCENTIVE STOCK OPTIONS SHALL BE ONE MILLION (1,000,000) SHARES.  NO MORE
THAN 2.2 MILLION (2,200,000) SHARES MAY BE ISSUED DURING THE TERM OF THE PLAN
PURSUANT TO

 

6

--------------------------------------------------------------------------------



 


AWARDS OTHER THAN OPTIONS AND STOCK APPRECIATION RIGHTS.  SHARES SUBJECT TO AN
AWARD UNDER THE PLAN MAY BE AUTHORIZED AND UNISSUED SHARES OR TREASURY SHARES.


 


B.                                     INDIVIDUAL LIMITS.  NO AWARD RECIPIENT
MAY BE GRANTED AWARDS WITH RESPECT TO MORE THAN 350,000 SHARES IN ANY CALENDAR
YEAR, AND THE MAXIMUM NUMBER OF SHARES UNDERLYING AWARDS OF OPTIONS AND STOCK
APPRECIATION RIGHTS THAT MAY BE GRANTED TO AN AWARD RECIPIENT IN ANY CALENDAR
YEAR IS 350,000.


 


C.                                     RULES FOR CALCULATING SHARES DELIVERED. 
ANY SHARES COVERED BY AN AWARD THAT HAS BEEN GRANTED SHALL BE COUNTED AS USED
UNDER THE PLAN AS OF THE DATE OF GRANT.  TO THE EXTENT THAT ANY AWARD IS
FORFEITED, OR ANY OPTION OR STOCK APPRECIATION RIGHT TERMINATES, EXPIRES OR
LAPSES WITHOUT BEING EXERCISED, THE SHARES SUBJECT TO SUCH AWARDS NOT DELIVERED
AS A RESULT THEREOF SHALL AGAIN BE AVAILABLE FOR AWARDS UNDER THE PLAN.  THE
FOLLOWING SHARES, HOWEVER, MAY NOT AGAIN BE MADE AVAILABLE FOR ISSUANCE IN
RESPECT OF AWARDS UNDER THIS PLAN: (I) SHARES NOT ISSUED OR DELIVERED AS A
RESULT OF THE NET SETTLEMENT OF AN OUTSTANDING STOCK APPRECIATION RIGHT;
(II) SHARES USED TO PAY THE EXERCISE PRICE OR WITHHOLDING TAXES RELATED TO AN
OUTSTANDING AWARD; OR (III) SHARES REPURCHASED BY THE CORPORATION ON THE OPEN
MARKET WITH THE PROCEEDS OF AN OPTION EXERCISE PRICE TO SETTLE AN OPTION.


 


D.                                    ADJUSTMENT PROVISION.  IN THE EVENT OF
(I) A STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, SHARE COMBINATION, OR
RECAPITALIZATION OR SIMILAR EVENT AFFECTING THE CAPITAL STRUCTURE OF THE
CORPORATION (EACH, A “SHARE CHANGE”), OR (II) A MERGER, CONSOLIDATION,
ACQUISITION OF PROPERTY OR SHARES, SEPARATION, SPINOFF, REORGANIZATION, STOCK
RIGHTS OFFERING, LIQUIDATION, DISAFFILIATION, OR SIMILAR EVENT AFFECTING THE
CORPORATION OR ANY OF ITS SUBSIDIARIES (EACH, A “CORPORATE TRANSACTION”), THE
COMMITTEE OR THE BOARD SHALL MAKE SUCH SUBSTITUTIONS OR ADJUSTMENTS AS IT DEEMS
APPROPRIATE AND EQUITABLE, IF ANY, TO (A) THE AGGREGATE NUMBER AND KIND OF
SHARES OR OTHER SECURITIES RESERVED FOR ISSUANCE AND DELIVERY UNDER THE PLAN,
(B) THE VARIOUS MAXIMUM LIMITATIONS SET FORTH IN SECTIONS 3(A) AND 3(B) UPON
CERTAIN TYPES OF AWARDS AND UPON THE GRANTS TO INDIVIDUALS OF CERTAIN TYPES OF
AWARDS, (C) THE NUMBER AND KIND OF SHARES OR OTHER SECURITIES SUBJECT TO
OUTSTANDING AWARDS, AND (D) THE EXERCISE PRICE OF OUTSTANDING OPTIONS AND STOCK
APPRECIATION RIGHTS, PROVIDED THAT THE AGGREGATE EXERCISE PRICE OR AGGREGATE
GRANT PRICE OF THE OPTIONS OR STOCK APPRECIATION RIGHTS IS NOT LESS THAN THE
AGGREGATE EXERCISE PRICE OR AGGREGATE GRANT PRICE BEFORE THE CORPORATE
TRANSACTION.  IN THE CASE OF CORPORATE TRANSACTIONS, SUCH ADJUSTMENTS MAY
INCLUDE, WITHOUT LIMITATION, (1) THE CANCELLATION OF OUTSTANDING AWARDS IN
EXCHANGE FOR PAYMENTS OF CASH, PROPERTY OR A COMBINATION THEREOF HAVING AN
AGGREGATE VALUE EQUAL TO THE VALUE OF SUCH AWARDS, AS DETERMINED BY THE
COMMITTEE OR THE BOARD IN ITS SOLE DISCRETION (IT BEING UNDERSTOOD THAT IN THE
CASE OF A CORPORATE TRANSACTION WITH RESPECT TO WHICH STOCKHOLDERS OF COMMON
STOCK RECEIVE CONSIDERATION OTHER THAN PUBLICLY TRADED EQUITY SECURITIES OF THE
ULTIMATE SURVIVING ENTITY, ANY SUCH DETERMINATION BY THE COMMITTEE THAT THE
VALUE OF AN OPTION OR STOCK APPRECIATION RIGHT SHALL FOR THIS PURPOSE BE DEEMED
TO EQUAL THE EXCESS, IF ANY, OF THE VALUE OF THE CONSIDERATION BEING PAID FOR
EACH SHARE PURSUANT TO SUCH CORPORATE TRANSACTION OVER THE EXERCISE PRICE OF
SUCH OPTION OR STOCK APPRECIATION RIGHT SHALL CONCLUSIVELY BE DEEMED VALID);
(2) THE SUBSTITUTION OF OTHER PROPERTY (INCLUDING, WITHOUT LIMITATION, CASH OR
OTHER SECURITIES OF THE CORPORATION AND SECURITIES OF ENTITIES OTHER THAN

 

7

--------------------------------------------------------------------------------



 


THE CORPORATION) FOR THE SHARES SUBJECT TO OUTSTANDING AWARDS; AND (3) IN
CONNECTION WITH ANY DISAFFILIATION, ARRANGING FOR THE ASSUMPTION OF AWARDS, OR
REPLACEMENT OF AWARDS WITH NEW AWARDS BASED ON OTHER PROPERTY OR OTHER
SECURITIES (INCLUDING, WITHOUT LIMITATION, OTHER SECURITIES OF THE CORPORATION
AND SECURITIES OF ENTITIES OTHER THAN THE CORPORATION), BY THE AFFECTED
SUBSIDIARY, AFFILIATE, OR DIVISION OR BY THE ENTITY THAT CONTROLS SUCH
SUBSIDIARY, AFFILIATE, OR DIVISION FOLLOWING SUCH DISAFFILIATION (AS WELL AS ANY
CORRESPONDING ADJUSTMENTS TO AWARDS THAT REMAIN BASED UPON CORPORATION
SECURITIES).  ANY SUCH ADJUSTMENTS SHALL BE MADE IN A MANNER THAT (I) WITH
RESPECT TO AWARDS THAT ARE NOT CONSIDERED TO BE DEFERRED COMPENSATION WITHIN THE
MEANING OF SECTION 409A OF THE CODE AS OF IMMEDIATELY PRIOR TO SUCH ADJUSTMENT,
WOULD NOT CAUSE SUCH AWARDS TO BECOME DEFERRED COMPENSATION SUBJECT TO
SECTION 409A OF THE CODE AND (II) WITH RESPECT TO AWARDS THAT ARE CONSIDERED
DEFERRED COMPENSATION WITHIN THE MEANING OF SECTION 409A OF THE CODE, WOULD NOT
CAUSE SUCH AWARDS TO BE NON-COMPLIANT WITH THE REQUIREMENTS OF SECTION 409A OF
THE CODE.


 


SECTION 4
ADMINISTRATION


 


A.                                   COMMITTEE.  THE PLAN SHALL BE ADMINISTERED
BY THE COMMITTEE.  IN ADDITION TO ANY IMPLIED POWERS AND DUTIES THAT MAY BE
NEEDED TO CARRY OUT THE PROVISIONS OF THE PLAN, THE COMMITTEE SHALL HAVE ALL THE
POWERS VESTED IN IT BY THE TERMS OF THE PLAN, INCLUDING EXCLUSIVE AUTHORITY TO: 
SELECT ELIGIBLE INDIVIDUALS; TO MAKE AWARDS; TO DETERMINE THE TYPE, SIZE, TERMS
AND TIMING OF AWARDS (WHICH NEED NOT BE UNIFORM); TO ACCELERATE THE VESTING OF
AWARDS, INCLUDING UPON THE OCCURRENCE OF A CHANGE OF CONTROL OF THE CORPORATION
OR AN AWARD RECIPIENT’S TERMINATION OF EMPLOYMENT; TO PRESCRIBE THE FORM OF THE
AWARD AGREEMENT; TO MODIFY, AMEND OR ADJUST THE TERMS AND CONDITIONS OF ANY
AWARD, SUBJECT TO SECTIONS 7 AND 10; TO ADOPT, ALTER AND REPEAL SUCH
ADMINISTRATIVE RULES, GUIDELINES AND PRACTICES GOVERNING THE PLAN AS IT SHALL
FROM TIME TO TIME DEEM ADVISABLE; TO INTERPRET THE TERMS AND PROVISIONS OF THE
PLAN AND ANY AWARD ISSUED UNDER THE PLAN (AND ANY AWARD AGREEMENT RELATING
THERETO); MAKE ANY OTHER DETERMINATIONS IT BELIEVES NECESSARY OR ADVISABLE IN
CONNECTION WITH THE ADMINISTRATION OF THE PLAN; CORRECT ANY DEFECT, SUPPLY ANY
OMISSION OR RECONCILE ANY INCONSISTENCY IN THE PLAN OR IN ANY AWARD AGREEMENT;
ESTABLISH ANY “BLACKOUT” PERIOD THAT THE COMMITTEE IN ITS SOLE DISCRETION DEEMS
NECESSARY OR ADVISABLE; AND TO OTHERWISE ADMINISTER THE PLAN.


 


B.                                     PROCEDURES.  DETERMINATIONS OF THE
COMMITTEE SHALL BE MADE BY A MAJORITY VOTE OF ITS MEMBERS AT A MEETING AT WHICH
A QUORUM IS PRESENT OR PURSUANT TO A UNANIMOUS WRITTEN CONSENT OF ITS MEMBERS. 
A MAJORITY OF THE MEMBERS OF THE COMMITTEE SHALL CONSTITUTE A QUORUM.   SUBJECT
TO SECTION 7(D), ANY AUTHORITY GRANTED TO THE COMMITTEE MAY ALSO BE EXERCISED BY
THE FULL BOARD.  TO THE EXTENT THAT ANY PERMITTED ACTION TAKEN BY THE BOARD
CONFLICTS WITH ACTION TAKEN BY THE COMMITTEE, THE BOARD ACTION SHALL CONTROL. 
THE COMMITTEE MAY AUTHORIZE ANY ONE OR MORE OF ITS MEMBERS, OR ANY OFFICER OF
THE CORPORATION, TO EXECUTE AND DELIVER DOCUMENTS ON BEHALF OF THE COMMITTEE.

 

Except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, the Committee may (i) allocate all or any portion of its
responsibilities

 

8

--------------------------------------------------------------------------------


 

and powers to any one or more of its members and/or (ii) delegate all or any
part of its responsibilities and powers to any person or persons selected by it,
provided that, the Committee may not delegate its responsibilities and powers if
such delegation would cause an Award made to an individual subject to Section 16
of the Exchange Act not to qualify for an exemption from Section 16(b) of the
Exchange Act or cause an Award intended to be a Qualified Performance-Based
Award not to qualify for, or to cease to qualify for, the
Section 162(m) Exemption.  Any such allocation or delegation may be revoked by
the Committee at any time.

 

All decisions made by the Committee (or any person or persons to whom the
Committee has allocated or delegated all or any portion of its responsibilities
and powers in accordance with this Plan) shall be final and binding on all
persons, including the Corporation, its Affiliates, Subsidiaries, stockholders,
Eligible Individuals, Award Recipients, Beneficiaries and other interested
parties.


 


C.                                     DISCRETION OF THE COMMITTEE.  SUBJECT TO
SECTION 1(G), ANY DETERMINATION MADE BY THE COMMITTEE OR BY AN APPROPRIATELY
DELEGATED OFFICER PURSUANT TO DELEGATED AUTHORITY UNDER THE PROVISIONS OF THE
PLAN WITH RESPECT TO ANY AWARD SHALL BE MADE IN THE SOLE DISCRETION OF THE
COMMITTEE OR SUCH DELEGATE AT THE TIME OF THE GRANT OF THE AWARD OR, UNLESS IN
CONTRAVENTION OF ANY EXPRESS TERM OF THE PLAN, AT ANY TIME THEREAFTER.  ALL
DECISIONS MADE BY THE COMMITTEE OR ANY APPROPRIATELY DELEGATED OFFICER PURSUANT
TO THE PROVISIONS OF THE PLAN SHALL BE FINAL AND BINDING ON ALL PERSONS,
INCLUDING THE CORPORATION, AWARD RECIPIENTS AND ELIGIBLE INDIVIDUALS.


 


D.                                    CANCELLATION OR SUSPENSION OF AWARDS.  THE
COMMITTEE MAY CANCEL ALL OR ANY PORTION OF ANY AWARD, WHETHER OR NOT VESTED OR
DEFERRED, AS SET FORTH BELOW.  UPON CANCELLATION, THE AWARD RECIPIENT SHALL
FORFEIT THE AWARD AND ANY BENEFITS ATTRIBUTABLE TO SUCH CANCELED AWARD OR
PORTION THEREOF.  THE COMMITTEE MAY CANCEL AN AWARD IF, IN ITS SOLE DISCRETION,
THE COMMITTEE DETERMINES IN GOOD FAITH THAT THE AWARD RECIPIENT HAS DONE ANY OF
THE FOLLOWING:  (I) COMMITTED A FELONY; (II) COMMITTED FRAUD; (III) EMBEZZLED;
(IV) DISCLOSED CONFIDENTIAL INFORMATION OR TRADE SECRETS; (V) WAS TERMINATED FOR
CAUSE; (VI) ENGAGED IN ANY ACTIVITY IN COMPETITION WITH THE BUSINESS OF THE
CORPORATION OR ANY SUBSIDIARY OR AFFILIATE OF THE CORPORATION; OR (VII) ENGAGED
IN CONDUCT THAT ADVERSELY AFFECTED THE CORPORATION.  THE EXECUTIVE VICE
PRESIDENT — DIRECTOR OF HUMAN RESOURCES, OR SUCH OTHER PERSON DESIGNATED FROM
TIME TO TIME BY THE CHIEF EXECUTIVE OFFICER OF THE CORPORATION (THE “DELEGATE”),
SHALL HAVE THE POWER AND AUTHORITY TO SUSPEND ALL OR ANY PORTION OF ANY AWARD IF
THE DELEGATE MAKES IN GOOD FAITH THE DETERMINATION DESCRIBED IN THE PRECEDING
SENTENCE.  ANY SUCH SUSPENSION OF AN AWARD SHALL REMAIN IN EFFECT UNTIL THE
SUSPENSION SHALL BE PRESENTED TO AND ACTED ON BY THE COMMITTEE AT ITS NEXT
MEETING.  THIS SECTION 4(D) SHALL HAVE NO APPLICATION FOR A TWO YEAR PERIOD
FOLLOWING A CHANGE OF CONTROL OF THE CORPORATION.


 


SECTION 5
ELIGIBILITY

 

Awards may only be made to Eligible Individuals.

 

9

--------------------------------------------------------------------------------

 


SECTION 6
AWARDS


 


A.                                   OPTIONS.  THE COMMITTEE MAY GRANT OPTIONS
TO ELIGIBLE INDIVIDUALS IN ACCORDANCE WITH THE PROVISIONS OF THIS SUBSECTION
SUBJECT TO SUCH ADDITIONAL TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE
PROVISIONS OF THE PLAN, AS THE COMMITTEE SHALL DETERMINE TO BE APPROPRIATE.


 


1.                                       EXERCISE PRICE.  THE EXERCISE PRICE PER
SHARE OF AN OPTION SHALL BE DETERMINED BY THE COMMITTEE; PROVIDED, HOWEVER, THAT
SUCH EXERCISE PRICE SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF A
SHARE ON THE DATE OF GRANT OF SUCH OPTION, AND SUCH EXERCISE PRICE MAY NOT BE
DECREASED DURING THE TERM OF THE OPTION EXCEPT PURSUANT TO AN ADJUSTMENT IN
ACCORDANCE WITH SECTION 3(D).


 


2.                                       OPTION TERM.  THE TERM OF EACH OPTION
SHALL BE FIXED BY THE COMMITTEE AND THE MAXIMUM TERM OF EACH OPTION SHALL BE TEN
(10) YEARS.


 


3.                                       TIME AND MANNER OF EXERCISE.  THE
COMMITTEE SHALL DETERMINE THE TIME OR TIMES AT WHICH AN OPTION MAY BE EXERCISED,
AND THE MANNER IN WHICH (INCLUDING, WITHOUT LIMITATION, CASH, SHARES, OTHER
SECURITIES, OTHER AWARDS OR OTHER PROPERTY, OR ANY COMBINATION THEREOF, HAVING A
FAIR MARKET VALUE ON THE EXERCISE DATE EQUAL TO THE RELEVANT EXERCISE PRICE)
PAYMENT OF THE EXERCISE PRICE WITH RESPECT THERETO MAY BE MADE, OR DEEMED TO
HAVE BEEN MADE.  THE COMMITTEE MAY AUTHORIZE THE USE OF ANY FORM OF “CASHLESS”
EXERCISE OF AN OPTION THAT IS LEGALLY PERMISSIBLE.


 


4.                                       EMPLOYMENT STATUS.  EXCEPT AS PROVIDED
IN PARAGRAPHS (A) THROUGH (D) BELOW OR AS MAY OTHERWISE BE PROVIDED BY THE
COMMITTEE (EITHER AT THE TIME OF GRANT OF AN OPTION OR THEREAFTER), AN AWARD
RECIPIENT’S OPTIONS AND STOCK APPRECIATION RIGHTS SHALL BE IMMEDIATELY FORFEITED
UPON HIS OR HER TERMINATION OF EMPLOYMENT.

 

A.                                       RETIREMENT.  AN AWARD RECIPIENT’S
RETIREMENT SHALL NOT AFFECT ANY OPTION OUTSTANDING AS OF THE TERMINATION OF
EMPLOYMENT DUE TO RETIREMENT OTHER THAN THOSE GRANTED IN THE CALENDAR YEAR OF
RETIREMENT.  ALL OPTIONS OUTSTANDING AS OF THE TERMINATION OF EMPLOYMENT DUE TO
RETIREMENT OTHER THAN THOSE GRANTED IN THE CALENDAR YEAR OF SUCH TERMINATION OF
EMPLOYMENT SHALL CONTINUE TO VEST PURSUANT TO THE VESTING SCHEDULE APPLICABLE TO
SUCH OPTIONS, AND ANY VESTED OPTIONS OUTSTANDING AS OF THE TERMINATION OF
EMPLOYMENT DUE TO RETIREMENT (INCLUDING ANY ISO HELD BY AN AWARD RECIPIENT WHO
IS NOT DISABLED) SHALL CONTINUE IN FULL FORCE AND EFFECT FOR THE REMAINDER OF
THE TERM OF THE OPTION.  ALL OPTIONS GRANTED IN THE CALENDAR YEAR OF TERMINATION
OF EMPLOYMENT DUE TO RETIREMENT THAT HAVE NOT OTHERWISE VESTED AS OF SUCH
TERMINATION SHALL TERMINATE UPON THE DATE OF RETIREMENT.

 

10

--------------------------------------------------------------------------------


 

B.                                      DISABILITY.  UPON THE CESSATION OF THE
AWARD RECIPIENT’S EMPLOYMENT DUE TO DISABILITY, ANY OPTION HELD BY SUCH
INDIVIDUAL THAT WAS EXERCISABLE IMMEDIATELY BEFORE THE TERMINATION OF EMPLOYMENT
DUE TO DISABILITY SHALL CONTINUE TO BE EXERCISABLE UNTIL THE EARLIER OF (I) THE
THIRD ANNIVERSARY OF THE AWARD RECIPIENT’S TERMINATION OF EMPLOYMENT (OR, IN THE
CASE OF ANY ISO HELD BY AN AWARD RECIPIENT WHO IS DISABLED, THE FIRST
ANNIVERSARY OF THE AWARD RECIPIENT’S TERMINATION OF EMPLOYMENT) AND (II) THE
EXPIRATION OF THE TERM OF THE OPTION.

 

C.                                       DEATH.  UPON THE AWARD RECIPIENT’S
DEATH (WHETHER DURING HIS OR HER EMPLOYMENT WITH THE CORPORATION OR AN AFFILIATE
OR DURING ANY OTHERWISE APPLICABLE POST-TERMINATION EXERCISE PERIOD, WHICH IN
THE CASE OF AN ISO, SHALL NOT EXCEED THREE (3) MONTHS), ANY OPTION HELD BY SUCH
INDIVIDUAL THAT WAS EXERCISABLE IMMEDIATELY BEFORE THE TERMINATION OF EMPLOYMENT
SHALL CONTINUE TO BE EXERCISABLE BY THE BENEFICIARY(IES) OF THE DECEDENT, UNTIL
THE EARLIER OF (I) THE FIRST ANNIVERSARY OF THE DATE OF THE AWARD RECIPIENT’S
DEATH AND (II) THE EXPIRATION OF THE TERM OF THE OPTION.

 

D.                                      OTHER TERMINATIONS OF EMPLOYMENT.  UPON
THE AWARD RECIPIENT’S TERMINATION OF EMPLOYMENT FOR ANY REASON OTHER THAN
RETIREMENT, DISABILITY, DEATH OR FOR CAUSE, ANY OPTION HELD BY SUCH INDIVIDUAL
THAT WAS EXERCISABLE IMMEDIATELY BEFORE THE TERMINATION OF EMPLOYMENT SHALL
CONTINUE TO BE EXERCISABLE UNTIL THE EARLIER OF (I) THE EXPIRATION OF THE
THREE-MONTH PERIOD FOLLOWING THE AWARD RECIPIENT’S TERMINATION OF EMPLOYMENT AND
(II) THE EXPIRATION OF THE TERM OF THE OPTION.

 

E.                                       EXTENSION OR REDUCTION OF EXERCISE
PERIOD.  IN ANY OF THE FOREGOING CIRCUMSTANCES, SUBJECT TO SECTION 8, THE
COMMITTEE MAY EXTEND OR SHORTEN THE EXERCISE PERIOD, BUT MAY NOT EXTEND ANY SUCH
PERIOD BEYOND THE TERM OF THE OPTION AS ORIGINALLY ESTABLISHED (OR, INSOFAR AS
THIS PARAGRAPH RELATES TO STOCK APPRECIATION RIGHTS, THE TERM OF THE SAR AWARD
AS ORIGINALLY ESTABLISHED).  FURTHER, WITH RESPECT TO ISOS, AS A CONDITION OF
ANY SUCH EXTENSION, THE HOLDER SHALL BE REQUIRED TO DELIVER TO THE CORPORATION A
RELEASE WHICH PROVIDES THAT SUCH INDIVIDUAL WILL HOLD THE CORPORATION AND/OR
AFFILIATES HARMLESS WITH RESPECT TO ANY ADVERSE TAX CONSEQUENCES THE INDIVIDUAL
MAY SUFFER BY REASON OF ANY SUCH EXTENSION.


 


B.                                     STOCK APPRECIATION RIGHT AWARDS.  THE
COMMITTEE MAY GRANT STOCK APPRECIATION RIGHTS TO ELIGIBLE INDIVIDUALS IN
ACCORDANCE WITH THE PROVISIONS OF THIS SUBSECTION SUBJECT TO SUCH ADDITIONAL
TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS THE
COMMITTEE SHALL DETERMINE TO BE APPROPRIATE.  THE TERM OF EACH SAR AWARD SHALL
BE FIXED BY THE COMMITTEE AND THE MAXIMUM TERM OF EACH SAR AWARD SHALL BE TEN
(10) YEARS.  A STOCK APPRECIATION RIGHT GRANTED UNDER THE PLAN SHALL CONFER ON
THE AWARD RECIPIENT A RIGHT TO RECEIVE UPON EXERCISE THEREOF THE EXCESS (IF ANY)
OF (I) THE FAIR MARKET VALUE OF ONE SHARE ON THE DATE OF EXERCISE OVER (II) THE
GRANT PRICE OF THE STOCK APPRECIATION RIGHT AWARD AS SPECIFIED BY THE COMMITTEE,
WHICH

 

11

--------------------------------------------------------------------------------



 


PRICE SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF ONE SHARE ON THE
DATE OF GRANT OF THE STOCK APPRECIATION RIGHT.  SUBJECT TO THE TERMS OF THE
PLAN, THE COMMITTEE SHALL DETERMINE THE GRANT PRICE, TERM, MANNER OF EXERCISE,
DATES OF EXERCISE, METHODS OF SETTLEMENT (CASH, SHARES OR A COMBINATION THEREOF)
AND ANY OTHER TERMS AND CONDITIONS OF ANY SAR AWARD.  THE COMMITTEE MAY IMPOSE
SUCH CONDITIONS OR RESTRICTIONS ON THE EXERCISE OF ANY SAR AWARD AS IT MAY DEEM
APPROPRIATE.  EXCEPT AS OTHERWISE PROVIDED BY THE COMMITTEE OR IN AN AWARD
AGREEMENT, ANY SAR AWARD MUST BE EXERCISED DURING THE PERIOD OF THE AWARD
RECIPIENT’S EMPLOYMENT WITH THE CORPORATION OR AFFILIATE, PROVIDED THAT THE
PROVISIONS OF SECTION 6(A)(4)(A)-(E) HEREOF SHALL APPLY FOR PURPOSES OF
DETERMINING THE EXERCISE PERIOD IN THE EVENT OF THE AWARD RECIPIENT’S
RETIREMENT, DISABILITY, DEATH OR OTHER TERMINATION OF EMPLOYMENT.


 


C.                                     RESTRICTED STOCK AWARDS.  THE COMMITTEE
MAY MAKE RESTRICTED STOCK AWARDS TO ELIGIBLE INDIVIDUALS IN ACCORDANCE WITH THE
PROVISIONS OF THIS SUBSECTION SUBJECT TO SUCH ADDITIONAL TERMS AND CONDITIONS
NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN AS THE COMMITTEE SHALL
DETERMINE TO BE APPROPRIATE.


 


1.                                       NATURE OF RESTRICTIONS.  RESTRICTED
STOCK AWARDS SHALL BE SUBJECT TO SUCH RESTRICTIONS, INCLUDING PERFORMANCE
MEASURES, AS THE COMMITTEE MAY IMPOSE (INCLUDING, WITHOUT LIMITATION, ANY
LIMITATION ON THE RIGHT TO VOTE A SHARE OF RESTRICTED STOCK OR THE RIGHT TO
RECEIVE ANY DIVIDEND OR OTHER RIGHT OR PROPERTY WITH RESPECT THERETO), WHICH
RESTRICTIONS MAY LAPSE SEPARATELY OR IN COMBINATION AT SUCH TIME OR TIMES, IN
SUCH INSTALLMENTS OR OTHERWISE AS THE COMMITTEE MAY DEEM APPROPRIATE.  SUBJECT
TO THE COMMITTEE’S AUTHORITY UNDER SECTION 6(C)(3) BELOW, THE MINIMUM
RESTRICTION PERIOD WITH RESPECT TO A RESTRICTED STOCK AWARD THAT IS SUBJECT TO
RESTRICTIONS THAT ARE PERFORMANCE MEASURES SHALL BE ONE (1) YEAR, AND THE
MINIMUM RESTRICTION PERIOD WITH RESPECT TO A RESTRICTED STOCK AWARD THAT IS
SUBJECT TO RESTRICTIONS THAT ARE NOT PERFORMANCE MEASURES SHALL BE THREE
(3) YEARS.  THE COMMITTEE MAY, AS OF THE DATE OF GRANT, DESIGNATE AN AWARD OF
RESTRICTED STOCK THAT IS SUBJECT TO PERFORMANCE MEASURES AS A QUALIFIED
PERFORMANCE-BASED AWARD.


 


2.                                       STOCK CERTIFICATES.  RESTRICTED STOCK
AWARDS GRANTED UNDER THE PLAN SHALL BE EVIDENCED BY THE ISSUANCE OF A STOCK
CERTIFICATE(S), WHICH SHALL BE HELD BY THE CORPORATION.  SUCH
CERTIFICATE(S) SHALL BE REGISTERED IN THE NAME OF THE AWARD RECIPIENT AND SHALL
BEAR AN APPROPRIATE LEGEND WHICH REFERS TO THE RESTRICTIONS APPLICABLE TO SUCH
RESTRICTED STOCK AWARD.  ALTERNATIVELY, SHARES OF RESTRICTED STOCK UNDER THE
PLAN MAY BE RECORDED IN BOOK ENTRY FORM.


 


3.                                       FORFEITURE; DELIVERY OF SHARES.  EXCEPT
AS MAY BE OTHERWISE PROVIDED IN AN AWARD AGREEMENT, UPON AN AWARD RECIPIENT’S
TERMINATION OF EMPLOYMENT (AS DETERMINED UNDER CRITERIA ESTABLISHED BY THE
COMMITTEE) DURING THE APPLICABLE RESTRICTION PERIOD, ALL SHARES OF RESTRICTED
STOCK SHALL BE IMMEDIATELY FORFEITED AND REVERT TO THE CORPORATION; PROVIDED,
HOWEVER, THAT THE COMMITTEE MAY WAIVE, IN WHOLE OR IN PART, ANY OR ALL REMAINING
RESTRICTIONS APPLICABLE TO THE RESTRICTED STOCK AWARD.  SHARES COMPRISING ANY
RESTRICTED STOCK AWARD HELD BY THE CORPORATION THAT ARE NO LONGER SUBJECT TO
RESTRICTIONS

 

12

--------------------------------------------------------------------------------



 


SHALL BE DELIVERED TO THE AWARD RECIPIENT (OR HIS OR HER BENEFICIARY) PROMPTLY
AFTER THE APPLICABLE RESTRICTIONS LAPSE OR ARE WAIVED.


 


D.                                    RESTRICTED STOCK UNIT AWARDS.  THE
COMMITTEE MAY GRANT AWARDS OF RESTRICTED STOCK UNITS TO ELIGIBLE INDIVIDUALS,
SUBJECT TO SECTION 8 HEREOF AND SUCH OTHER TERMS AND CONDITIONS, NOT
INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS THE COMMITTEE SHALL DETERMINE
TO BE APPROPRIATE.  A RESTRICTED STOCK UNIT SHALL REPRESENT AN UNFUNDED,
UNSECURED RIGHT TO RECEIVE ONE SHARE OR CASH EQUAL TO THE FAIR MARKET VALUE OF A
SHARE.


 


1.                                       NATURE OF RESTRICTIONS.  RESTRICTED
STOCK UNIT AWARDS SHALL BE SUBJECT TO SUCH RESTRICTIONS, INCLUDING PERFORMANCE
MEASURES, AS THE COMMITTEE MAY IMPOSE, WHICH RESTRICTIONS MAY LAPSE SEPARATELY
OR IN COMBINATION AT SUCH TIME OR TIMES, IN SUCH INSTALLMENTS OR OTHERWISE AS
THE COMMITTEE MAY DEEM APPROPRIATE.  SUBJECT TO THE COMMITTEE’S AUTHORITY UNDER
SECTION 6(D)(3) BELOW, THE MINIMUM RESTRICTION PERIOD WITH RESPECT TO A
RESTRICTED STOCK UNIT AWARD THAT IS SUBJECT TO RESTRICTIONS THAT ARE PERFORMANCE
MEASURES SHALL BE ONE (1) YEAR, AND THE MINIMUM RESTRICTION PERIOD WITH RESPECT
TO A RESTRICTED STOCK UNIT AWARD THAT IS SUBJECT TO RESTRICTIONS THAT ARE NOT
PERFORMANCE MEASURES SHALL BE THREE (3) YEARS.  THE COMMITTEE MAY, AS OF THE
DATE OF GRANT, DESIGNATE AN AWARD OF RESTRICTED STOCK AS A QUALIFIED
PERFORMANCE-BASED AWARD.


 


2.                                       RIGHTS AS A STOCKHOLDER.  AN ELIGIBLE
INDIVIDUAL TO WHOM RESTRICTED STOCK UNITS ARE GRANTED SHALL NOT HAVE ANY RIGHTS
OF A STOCKHOLDER OF THE CORPORATION WITH RESPECT TO THE SHARE REPRESENTED BY THE
RESTRICTED STOCK UNIT AWARD.  IF SO DETERMINED BY THE COMMITTEE, IN ITS SOLE AND
ABSOLUTE DISCRETION, RESTRICTED STOCK UNITS MAY INCLUDE A DIVIDEND EQUIVALENT
RIGHT, PURSUANT TO WHICH THE AWARD RECIPIENT WILL EITHER RECEIVE CASH AMOUNTS
(EITHER PAID CURRENTLY OR ON A CONTINGENT BASIS) EQUIVALENT TO THE DIVIDENDS AND
OTHER DISTRIBUTIONS PAYABLE WITH RESPECT TO THE NUMBER OF SHARES REPRESENTED BY
THE RESTRICTED STOCK UNITS, OR ADDITIONAL RESTRICTED STOCK UNITS WITH A FAIR
MARKET VALUE EQUAL TO SUCH DIVIDENDS AND OTHER DISTRIBUTIONS, AS SPECIFIED IN
THE AWARD AGREEMENT.  DIVIDEND EQUIVALENT RIGHTS THAT THE COMMITTEE DETERMINES
ARE SUBJECT TO SECTION 409A OF THE CODE SHALL BE PAID OR SETTLED IN ACCORDANCE
WITH SECTION 8 HEREOF.


 


3.                                       FORFEITURE/SETTLEMENT.  EXCEPT AS MAY
BE OTHERWISE PROVIDED IN AN AWARD AGREEMENT, UPON AN AWARD RECIPIENT’S
TERMINATION OF EMPLOYMENT (AS DETERMINED UNDER CRITERIA ESTABLISHED BY THE
COMMITTEE) DURING THE APPLICABLE RESTRICTION PERIOD, ALL RESTRICTED STOCK UNITS
SHALL BE IMMEDIATELY FORFEITED; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY WAIVE,
IN WHOLE OR IN PART, ANY OR ALL REMAINING VESTING REQUIREMENTS OR RESTRICTIONS
APPLICABLE TO THE RESTRICTED STOCK UNIT AWARD.  SUBJECT TO SECTION 11(D) HEREOF,
AN AWARD OF RESTRICTED STOCK UNITS SHALL BE SETTLED IN SHARES AS AND WHEN THE
RESTRICTED STOCK UNITS VEST OR AT A LATER TIME PERMITTED UNDER SECTION 8 HEREOF
AND SPECIFIED BY THE COMMITTEE IN THE AWARD AGREEMENT.


 


E.                                      PERFORMANCE AWARDS.  THE COMMITTEE MAY
GRANT PERFORMANCE AWARDS (DESIGNATED AS QUALIFIED PERFORMANCE-BASED AWARDS OR
NOT) TO ELIGIBLE INDIVIDUALS IN

 

13

--------------------------------------------------------------------------------



 


ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6(E), SUBJECT TO SECTION 8 HEREOF
AND SUCH ADDITIONAL TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS
OF THE PLAN, AS THE COMMITTEE SHALL DETERMINE TO BE APPROPRIATE.  A PERFORMANCE
AWARD GRANTED UNDER THE PLAN (I) MAY BE DENOMINATED OR PAYABLE IN CASH, SHARES
(INCLUDING, WITHOUT LIMITATION, RESTRICTED SHARES), OTHER SECURITIES, OTHER
AWARDS, OR OTHER PROPERTY, AND (II) SHALL CONFER ON THE AWARD RECIPIENT THE
RIGHT TO RECEIVE A DOLLAR AMOUNT OR NUMBER OF SHARES UPON THE ATTAINMENT OF
PERFORMANCE MEASURES DURING ANY PERFORMANCE PERIOD, AS ESTABLISHED BY THE
COMMITTEE.  SUBJECT TO THE TERMS OF THE PLAN AND ANY APPLICABLE AWARD AGREEMENT,
THE PERFORMANCE MEASURES TO BE ACHIEVED DURING ANY PERFORMANCE PERIOD, THE
LENGTH OF ANY PERFORMANCE PERIOD AND THE AMOUNT OF ANY PAYMENT OR NUMBER OF
SHARES IN RESPECT OF A PERFORMANCE AWARD SHALL BE DETERMINED BY THE COMMITTEE.


 


F.                                      OTHER STOCK-BASED AWARDS.  THE COMMITTEE
MAY GRANT OTHER STOCK-BASED AWARDS TO ELIGIBLE INDIVIDUALS IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 6(F), SUBJECT TO SECTION 8 HEREOF AND SUCH OTHER
ADDITIONAL TERMS AND CONDITIONS, INCLUDING PERFORMANCE MEASURES, NOT
INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS THE COMMITTEE SHALL DETERMINE. 
OTHER STOCK-BASED AWARDS MAY BE DENOMINATED OR PAYABLE IN, VALUED IN WHOLE OR IN
PART BY REFERENCE TO, OR OTHERWISE BASED ON OR RELATED TO, SHARES (INCLUDING,
WITHOUT LIMITATION, SECURITIES CONVERTIBLE INTO SHARES), AS ARE DEEMED BY THE
COMMITTEE TO BE CONSISTENT WITH THE PURPOSE OF THE PLAN.


 


G.                                     GENERAL.  EXCEPT AS OTHERWISE SPECIFIED
IN THE PLAN OR AN APPLICABLE AWARD AGREEMENT, THE FOLLOWING PROVISIONS SHALL
APPLY TO AWARDS GRANTED UNDER THE PLAN:


 


1.                                       CONSIDERATION FOR AWARDS.  OTHER THAN
THE PAYMENT OF THE EXERCISE PRICE OR GRANT PRICE IN CONNECTION WITH THE EXERCISE
OF AN OPTION OR STOCK APPRECIATION RIGHT, AWARDS SHALL BE MADE WITHOUT MONETARY
CONSIDERATION OR FOR SUCH MINIMAL MONETARY CONSIDERATION AS MAY BE REQUIRED BY
APPLICABLE LAW.  IN NO EVENT MAY ANY OPTION OR STOCK APPRECIATION RIGHT GRANTED
UNDER THIS PLAN BE AMENDED, OTHER THAN PURSUANT TO SECTION 3(D), TO DECREASE THE
EXERCISE OR GRANT PRICE THEREOF, BE CANCELLED IN CONJUNCTION WITH THE GRANT OF
ANY NEW OPTION OR STOCK APPRECIATION RIGHT WITH A LOWER EXERCISE OR GRANT PRICE,
OR OTHERWISE BE SUBJECT TO ANY ACTION THAT WOULD BE TREATED, FOR ACCOUNTING
PURPOSES, AS A “REPRICING” OF SUCH OPTION OR STOCK APPRECIATION RIGHT, UNLESS
SUCH AMENDMENT, CANCELLATION, OR ACTION IS APPROVED BY THE CORPORATION’S
STOCKHOLDERS.


 


2.                                       FORMS OF PAYMENT UNDER AWARDS.  SUBJECT
TO THE TERMS OF THE PLAN AND OF ANY APPLICABLE AWARD AGREEMENT, PAYMENTS OR
TRANSFERS OF SHARES TO BE MADE BY THE CORPORATION OR AN AFFILIATE UPON THE
GRANT, EXERCISE OR SATISFACTION OF AN AWARD MAY BE MADE IN SUCH FORM OR FORMS AS
THE COMMITTEE SHALL DETERMINE (INCLUDING, WITHOUT LIMITATION, CASH, SHARES,
OTHER SECURITIES, OTHER AWARDS OR OTHER PROPERTY OR ANY COMBINATION THEREOF),
AND MAY BE MADE IN A SINGLE PAYMENT OR TRANSFER, OR IN INSTALLMENTS, AND MAY BE
MADE UPON VESTING OR SUCH LATER DATE PERMITTED UNDER SECTION 8 HEREOF AND
SPECIFIED IN THE APPLICABLE AWARD AGREEMENT, AND, IN EACH CASE, IN ACCORDANCE
WITH RULES AND PROCEDURES

 

14

--------------------------------------------------------------------------------



 


ESTABLISHED BY THE COMMITTEE.  SUCH RULES AND PROCEDURES MAY INCLUDE, WITHOUT
LIMITATION, PROVISIONS FOR THE PAYMENT OR CREDITING OF REASONABLE INTEREST ON
INSTALLMENT OR DEFERRED PAYMENTS.


 


3.                                       LIMITS ON TRANSFER OF AWARDS.  NO AWARD
AND NO RIGHT UNDER ANY SUCH AWARD SHALL BE TRANSFERABLE BY AN AWARD RECIPIENT
OTHERWISE THAN BY WILL OR BY THE LAWS OF INTESTACY; PROVIDED, HOWEVER, THAT, AN
AWARD RECIPIENT MAY, IN THE MANNER ESTABLISHED BY THE COMMITTEE, DESIGNATE A
BENEFICIARY TO EXERCISE THE RIGHTS OF THE AWARD RECIPIENT AND TO RECEIVE ANY
PROPERTY DISTRIBUTABLE WITH RESPECT TO ANY AWARD UPON THE DEATH OF THE AWARD
RECIPIENT.  EACH AWARD OR RIGHT UNDER ANY AWARD SHALL BE EXERCISABLE DURING THE
AWARD RECIPIENT’S LIFETIME ONLY BY THE AWARD RECIPIENT OR, IF PERMISSIBLE UNDER
APPLICABLE LAW, BY THE AWARD RECIPIENT’S GUARDIAN OR LEGAL REPRESENTATIVE.  NO
AWARD OR RIGHT UNDER ANY SUCH AWARD MAY BE PLEDGED, ALIENATED, ATTACHED OR
OTHERWISE ENCUMBERED, AND ANY PURPORTED PLEDGE, ALIENATION, ATTACHMENT OR
ENCUMBRANCE THEREOF SHALL BE VOID AND UNENFORCEABLE AGAINST THE CORPORATION OR
ANY AFFILIATE.


 


4.                                       TERM OF AWARDS.  SUBJECT TO ANY
SPECIFIC PROVISIONS OF THE PLAN, THE TERM OF EACH AWARD SHALL BE FOR SUCH PERIOD
AS MAY BE DETERMINED BY THE COMMITTEE.


 


5.                                       SECURITIES LAW RESTRICTIONS.  ALL
CERTIFICATES FOR SHARES OR OTHER SECURITIES DELIVERED UNDER THE PLAN PURSUANT TO
ANY AWARD OR THE EXERCISE THEREOF SHALL BE SUBJECT TO SUCH RESTRICTIONS AS THE
COMMITTEE MAY DEEM ADVISABLE UNDER THE PLAN, OR THE RULES, REGULATIONS AND OTHER
REQUIREMENTS OF THE SECURITIES AND EXCHANGE COMMISSION, THE NEW YORK STOCK
EXCHANGE, ANY OTHER EXCHANGE ON WHICH SHARES MAY BE ELIGIBLE TO BE TRADED OR ANY
APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AND THE COMMITTEE MAY CAUSE A
LEGEND OR LEGENDS TO BE PLACED ON ANY SUCH CERTIFICATES TO MAKE APPROPRIATE
REFERENCE TO SUCH RESTRICTIONS.


 


6.                                       DEFERRING AWARDS.  UNDER NO
CIRCUMSTANCES MAY AN AWARD RECIPIENT ELECT TO DEFER, UNTIL A TIME OR TIMES LATER
THAN THE EXERCISE OF AN OPTION OR A STOCK APPRECIATION RIGHT OR THE SETTLEMENT
OR DISTRIBUTION OF SHARES OR CASH IN RESPECT OF OTHER AWARDS, RECEIPT OF ALL OR
A PORTION OF THE SHARES OR CASH SUBJECT TO SUCH AWARD, OR DIVIDENDS AND DIVIDEND
EQUIVALENTS PAYABLE THEREON.


 


SECTION 7
QUALIFIED PERFORMANCE-BASED AWARDS


 


A.                                   SECTION 162(M) EXEMPTION.  THE PROVISIONS
OF THIS PLAN ARE INTENDED TO ENSURE THAT ALL OPTIONS AND STOCK APPRECIATION
RIGHTS GRANTED HEREUNDER TO ANY AWARD RECIPIENT WHO IS OR MAY BE A “COVERED
EMPLOYEE” (WITHIN THE MEANING OF SECTION 162(M)(3) OF THE CODE) IN THE TAX YEAR
IN WHICH SUCH OPTION OR STOCK APPRECIATION RIGHT IS EXPECTED TO BE DEDUCTIBLE TO
THE CORPORATION QUALIFY FOR THE SECTION 162(M) EXEMPTION, AND ALL SUCH AWARDS
SHALL THEREFORE BE CONSIDERED QUALIFIED PERFORMANCE-BASED AWARDS AND THIS PLAN
SHALL BE INTERPRETED AND OPERATED CONSISTENT WITH THAT INTENTION (INCLUDING,
WITHOUT LIMITATION, TO REQUIRE THAT ALL SUCH AWARDS BE GRANTED BY A

 

15

--------------------------------------------------------------------------------



 


COMMITTEE COMPOSED SOLELY OF MEMBERS WHO SATISFY THE REQUIREMENTS FOR BEING
“OUTSIDE DIRECTORS” FOR PURPOSES OF THE SECTION 162(M) EXEMPTION (“OUTSIDE
DIRECTORS”)).  WHEN GRANTING ANY AWARD OTHER THAN AN OPTION OR STOCK
APPRECIATION RIGHT, THE COMMITTEE MAY DESIGNATE SUCH AWARD AS A QUALIFIED
PERFORMANCE-BASED AWARD, BASED UPON A DETERMINATION THAT (I) THE RECIPIENT IS OR
MAY BE A “COVERED EMPLOYEE” (WITHIN THE MEANING OF SECTION 162(M)(3) OF THE
CODE) WITH RESPECT TO SUCH AWARD, AND (II) THE COMMITTEE WISHES SUCH AWARD TO
QUALIFY FOR THE SECTION 162(M) EXEMPTION, AND THE TERMS OF ANY SUCH AWARD (AND
OF THE GRANT THEREOF) SHALL BE CONSISTENT WITH SUCH DESIGNATION (INCLUDING,
WITHOUT LIMITATION, THAT ALL SUCH AWARDS BE GRANTED BY A COMMITTEE COMPOSED
SOLELY OF OUTSIDE DIRECTORS).


 


B.                                     LIMITATION ON AMENDMENT.  EACH QUALIFIED
PERFORMANCE-BASED AWARD (OTHER THAN AN OPTION OR STOCK APPRECIATION RIGHT) SHALL
BE EARNED, VESTED AND PAYABLE (AS APPLICABLE) ONLY UPON THE ACHIEVEMENT OF ONE
OR MORE PERFORMANCE MEASURES, TOGETHER WITH THE SATISFACTION OF ANY OTHER
CONDITIONS, SUCH AS CONTINUED EMPLOYMENT, AS THE COMMITTEE MAY DETERMINE TO BE
APPROPRIATE, AND NO QUALIFIED PERFORMANCE-BASED AWARD MAY BE AMENDED, NOR MAY
THE COMMITTEE EXERCISE ANY DISCRETIONARY AUTHORITY IT MAY OTHERWISE HAVE UNDER
THIS PLAN WITH RESPECT TO A QUALIFIED PERFORMANCE-BASED AWARD, IN ANY MANNER
THAT WOULD CAUSE THE QUALIFIED PERFORMANCE-BASED AWARD TO CEASE TO QUALIFY FOR
THE SECTION 162(M) EXEMPTION; PROVIDED, HOWEVER, THAT (I) THE COMMITTEE MAY
PROVIDE, EITHER IN CONNECTION WITH THE GRANT OF THE APPLICABLE AWARD OR BY
AMENDMENT THEREAFTER, THAT ACHIEVEMENT OF SUCH PERFORMANCE MEASURE WILL BE
WAIVED UPON THE DEATH OR DISABILITY OF THE AWARD RECIPIENT (OR UNDER ANY OTHER
CIRCUMSTANCE WITH RESPECT TO WHICH THE EXISTENCE OF SUCH POSSIBLE WAIVER WILL
NOT CAUSE THE AWARD TO FAIL TO QUALIFY FOR THE SECTION 162(M) EXEMPTION), AND
(II) ANY RIGHTS TO VESTING OR ACCELERATED PAYMENT ON A CHANGE OF CONTROL SHALL
APPLY NOTWITHSTANDING THIS SECTION 7(B).


 


C.                                     MAXIMUM CASH AWARD.  FOR PURPOSES OF THE
SECTION 162(M) EXEMPTION, THE MAXIMUM AMOUNT OF COMPENSATION PAYABLE WITH
RESPECT TO AN AWARD GRANTED UNDER THE PLAN TO ANY AWARD RECIPIENT WHO IS A
“COVERED EMPLOYEE” (AS DEFINED IN SECTION 162(M) OF THE CODE) THAT IS
DENOMINATED AS A DOLLAR AMOUNT WILL NOT EXCEED $5,000,000 FOR ANY CALENDAR YEAR.


 


D.                                    LIMITATION ON ACTION BY THE FULL BOARD. 
THE FULL BOARD SHALL NOT BE PERMITTED TO EXERCISE AUTHORITY GRANTED TO THE
COMMITTEE TO THE EXTENT THAT THE GRANT OR EXERCISE OF SUCH AUTHORITY WOULD CAUSE
AN AWARD DESIGNATED AS A QUALIFIED PERFORMANCE-BASED AWARD NOT TO QUALIFY FOR,
OR TO CEASE TO QUALIFY FOR, THE SECTION 162(M) EXEMPTION.


 


SECTION 8
SECTION 409A OF THE CODE


 


IT IS THE INTENTION OF THE CORPORATION THAT NO AWARD SHALL BE “DEFERRED
COMPENSATION” SUBJECT TO SECTION 409A OF THE CODE, UNLESS AND TO THE EXTENT THAT
THE COMMITTEE SPECIFICALLY DETERMINES OTHERWISE, AND THE PLAN AND THE TERMS AND
CONDITIONS OF ALL AWARDS SHALL BE INTERPRETED ACCORDINGLY.  IF THE COMMITTEE
DETERMINES

 

16

--------------------------------------------------------------------------------



 


THAT AN AWARD IS SUBJECT TO SECTION 409A OF THE CODE, THEN THE AWARD SHALL BE
PAID OR SETTLED ONLY UPON THE AWARD RECIPIENT’S DEATH, DISABILITY, OR SEPARATION
FROM SERVICE, OR UPON A CHANGE OF CONTROL, OR UPON SUCH DATE(S) OR PURSUANT TO A
SCHEDULE DESIGNATED BY THE COMMITTEE, AS SPECIFIED IN THE APPLICABLE AWARD
AGREEMENT, SUBJECT TO THE FOLLOWING PROVISIONS:


 


1.                                       DELAY FOR SPECIFIED EMPLOYEES. 
NOTWITHSTANDING ANY PROVISION OF THIS PLAN OR THE TERMS OF AN AWARD AGREEMENT TO
THE CONTRARY, AN AWARD THAT IS GRANTED TO A SPECIFIED EMPLOYEE AND THAT IS TO BE
PAID OR SETTLED UPON SUCH SPECIFIED EMPLOYEE’S SEPARATION FROM SERVICE SHALL NOT
BE PAID OR SETTLED PRIOR TO THE EARLIER OF (I) THE FIRST DAY OF THE SEVENTH
(7TH) MONTH FOLLOWING THE DATE OF SUCH SPECIFIED EMPLOYEE’S SEPARATION FROM
SERVICE OR (II) THE SPECIFIED EMPLOYEE’S DEATH.


 


2.                                       DISTRIBUTION IN THE EVENT OF INCOME
INCLUSION UNDER CODE SECTION 409A.  IF AN AWARD FAILS TO MEET THE REQUIREMENTS
OF SECTION 409A OF THE CODE, THE AWARD RECIPIENT MAY RECEIVE PAYMENT IN
CONNECTION WITH THE AWARD BEFORE THE AWARD WOULD OTHERWISE BE PAID, PROVIDED,
HOWEVER, THAT THE AMOUNT PAID TO THE AWARD RECIPIENT SHALL NOT EXCEED THE LESSER
OF: (I) THE AMOUNT PAYABLE UNDER SUCH AWARD, OR (II) THE AMOUNT TO BE REPORTED
PURSUANT TO SECTION 409A OF THE CODE ON THE APPLICABLE FORM W-2 (OR FORM 1099)
AS TAXABLE INCOME TO THE AWARD RECIPIENT.


 


3.                                       DISTRIBUTION NECESSARY TO SATISFY
APPLICABLE TAX WITHHOLDING.  IF THE CORPORATION IS REQUIRED TO WITHHOLD AMOUNTS
TO PAY THE AWARD RECIPIENT’S PORTION OF THE FEDERAL INSURANCE CONTRIBUTIONS ACT
(FICA) TAX IMPOSED UNDER CODE SECTIONS 3101, 3121(A) OR 3121(V)(2) WITH RESPECT
TO AN AMOUNT THAT IS OR WILL BE PAID TO THE AWARD RECIPIENT UNDER THE AWARD
BEFORE THE AMOUNT OTHERWISE WOULD BE PAID, THE COMMITTEE MAY WITHHOLD AN AMOUNT
EQUAL TO THE LESSER OF: (I) THE AMOUNT PAYABLE UNDER SUCH AWARD, OR (II) THE
AGGREGATE OF THE FICA TAXES IMPOSED AND THE INCOME TAX WITHHOLDING RELATED TO
SUCH AMOUNT.


 


4.                                       DELAY IN PAYMENTS SUBJECT TO CODE
SECTION 162(M).  IN THE EVENT THE CORPORATION REASONABLY ANTICIPATES THAT THE
PAYMENT OF BENEFITS UNDER AN AWARD WOULD RESULT IN THE LOSS OF THE CORPORATION’S
FEDERAL INCOME TAX DEDUCTION WITH RESPECT TO SUCH PAYMENT DUE TO THE APPLICATION
OF CODE SECTION 162(M), THE COMMITTEE MAY DELAY THE PAYMENT OF ALL SUCH BENEFITS
UNDER THE AWARD UNTIL (I) THE FIRST TAXABLE YEAR IN WHICH THE CORPORATION
REASONABLY ANTICIPATES, OR SHOULD REASONABLY ANTICIPATE, THAT IF THE PAYMENT
WERE MADE DURING SUCH YEAR, THE DEDUCTION OF SUCH PAYMENT WOULD NOT BE BARRED BY
APPLICATION OF CODE SECTION 162(M) OR (II) DURING THE PERIOD BEGINNING WITH THE
DATE OF THE AWARD RECIPIENT’S SEPARATION FROM SERVICE (OR, FOR SPECIFIED
EMPLOYEES, THE DATE WHICH IS SIX (6) MONTHS AFTER THE DATE OF THE AWARD
RECIPIENT’S SEPARATION FROM SERVICE) AND ENDING ON THE LATER OF (A) THE LAST DAY
OF THE TAXABLE YEAR OF THE CORPORATION WHICH INCLUDES SUCH DATE OR (B) THE 15TH
DAY OF THE THIRD MONTH FOLLOWING THE DATE OF THE AWARD RECIPIENT’S SEPARATION
FROM SERVICE (OR, FOR SPECIFIED EMPLOYEES,

 

17

--------------------------------------------------------------------------------



 


THE DATE WHICH IS SIX (6) MONTHS AFTER THE DATE OF THE AWARD RECIPIENT’S
SEPARATION FROM SERVICE).


 


5.                                       DELAY FOR PAYMENTS IN VIOLATION OF
FEDERAL SECURITIES LAWS OR OTHER APPLICABLE LAW.  IN THE EVENT THE CORPORATION
REASONABLY ANTICIPATES THAT THE PAYMENT OF BENEFITS UNDER AN AWARD WOULD VIOLATE
FEDERAL SECURITIES LAWS OR OTHER APPLICABLE LAW, THE COMMITTEE MAY DELAY THE
PAYMENT UNTIL THE EARLIEST DATE AT WHICH THE CORPORATION REASONABLY ANTICIPATES
THAT MAKING OF SUCH PAYMENT WOULD NOT CAUSE SUCH VIOLATION.


 


6.                                       DELAY FOR INSOLVENCY OR COMPELLING
BUSINESS REASONS.  IN THE EVENT THE CORPORATION DETERMINES THAT THE MAKING OF
ANY PAYMENT OF BENEFITS ON THE DATE SPECIFIED UNDER AN AWARD WOULD JEOPARDIZE
THE ABILITY OF THE CORPORATION TO CONTINUE AS A GOING CONCERN, THE COMMITTEE MAY
DELAY THE PAYMENT OF BENEFITS UNTIL THE FIRST CALENDAR YEAR IN WHICH THE
CORPORATION NOTIFIES THE COMMITTEE THAT THE PAYMENT OF BENEFITS WOULD NOT HAVE
SUCH EFFECT.


 


7.                                       ADMINISTRATIVE DELAY IN PAYMENT.  IN
THE CASE OF ADMINISTRATIVE NECESSITY, THE PAYMENT OF BENEFITS UNDER AN AWARD MAY
BE DELAYED UP TO THE LATER OF THE LAST DAY OF THE CALENDAR YEAR IN WHICH PAYMENT
WOULD OTHERWISE BE MADE OR THE 15TH DAY OF THE THIRD CALENDAR MONTH FOLLOWING
THE DATE ON WHICH PAYMENT WOULD OTHERWISE BE MADE.  FURTHER, IF, AS A RESULT OF
EVENTS BEYOND THE CONTROL OF THE AWARD RECIPIENT (OR FOLLOWING THE AWARD
RECIPIENT’S DEATH, THE AWARD RECIPIENT’S BENEFICIARY), IT IS NOT
ADMINISTRATIVELY PRACTICABLE TO CALCULATE THE AMOUNT OF BENEFITS DUE TO THE
AWARD RECIPIENT AS OF THE DATE ON WHICH PAYMENT WOULD OTHERWISE BE MADE, THE
PAYMENT MAY BE DELAYED UNTIL THE FIRST CALENDAR YEAR IN WHICH CALCULATION OF THE
AMOUNT IS ADMINISTRATIVELY PRACTICABLE.


 


8.                                       NO AWARD RECIPIENT ELECTION. 
NOTWITHSTANDING THE FOREGOING PROVISIONS, IF THE PERIOD DURING WHICH PAYMENT OF
BENEFITS UNDER AN AWARD WILL BE MADE OCCURS, OR WILL OCCUR, IN TWO CALENDAR
YEARS, THE AWARD RECIPIENT SHALL NOT BE PERMITTED TO ELECT THE CALENDAR YEAR IN
WHICH THE PAYMENT SHALL BE MADE.


 


SECTION 9
WITHHOLDING OF TAXES

 

The Corporation will, if required by applicable law, withhold the minimum
statutory amount of Federal, state and/or local withholding taxes no later than
the date as of which an amount first becomes includible in the gross income of
an Award Recipient for Federal, state, local or foreign income or employment or
other tax.  Unless otherwise provided in the applicable Award Agreement, each
Award Recipient may satisfy any such tax withholding obligation by any of the
following means, or by a combination of such means:  (i) a cash payment; (ii) by
delivery to the Corporation of already-owned Shares which have been held by the
individual for at least six (6) months having a Fair Market Value, as of the Tax
Withholding Date, sufficient to satisfy the amount of the withholding tax
obligation arising from an exercise or vesting of an Award; (iii) by authorizing
the Corporation to withhold from the Shares otherwise issuable to the

 

18

--------------------------------------------------------------------------------

 

individual pursuant to the exercise or vesting of an Award, a number of shares
having a Fair Market Value, as of the Tax Withholding Date, which will satisfy
the amount of the withholding tax obligation; or (iv) by a combination of such
methods of payment.  If the amount requested is not paid, the Corporation may
refuse to satisfy the Award.  The obligations of the Corporation under the Plan
shall be conditional on such payment or arrangements, and the Corporation and
its Affiliates shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment otherwise due to such Award Recipient.  The
Committee may establish such procedures as it deems appropriate, including
making irrevocable elections, for the settlement of withholding obligations with
Shares.

 


SECTION 10
AMENDMENT AND TERMINATION


 


A.                                   AMENDMENTS TO AND TERMINATION OF THE PLAN. 
THE COMMITTEE OR THE BOARD MAY AMEND, ALTER, OR DISCONTINUE THE PLAN AT ANY TIME
BY WRITTEN CONSENT EXECUTED BY ITS MEMBERS, BUT NO AMENDMENT, ALTERATION OR
DISCONTINUATION SHALL BE MADE WHICH WOULD MATERIALLY IMPAIR THE RIGHTS OF THE
AWARD RECIPIENTS WITH RESPECT TO A PREVIOUSLY GRANTED AWARD WITHOUT SUCH AWARD
RECIPIENT’S CONSENT, EXCEPT SUCH AN AMENDMENT MADE TO COMPLY WITH APPLICABLE
LAW, INCLUDING WITHOUT LIMITATION SECTION 409A OF THE CODE, STOCK EXCHANGE
RULES OR ACCOUNTING RULES.  IN ADDITION, NO SUCH AMENDMENT SHALL BE MADE WITHOUT
THE APPROVAL OF THE CORPORATION’S STOCKHOLDERS TO THE EXTENT SUCH APPROVAL IS
REQUIRED BY APPLICABLE LAW (INCLUDING SECTION 422 OF THE CODE) OR THE LISTING
STANDARDS OF THE APPLICABLE STOCK EXCHANGE.


 


B.                                     AMENDMENTS TO AWARDS.  SUBJECT TO
SECTION 6(G)(1), THE COMMITTEE MAY UNILATERALLY AMEND THE TERMS OF ANY AWARD
THERETOFORE GRANTED, BUT NO SUCH AMENDMENT SHALL CAUSE A QUALIFIED
PERFORMANCE-BASED AWARD TO CEASE TO QUALIFY FOR THE SECTION 162(M) EXEMPTION OR,
WITHOUT THE AWARD RECIPIENT’S CONSENT, MATERIALLY IMPAIR THE RIGHTS OF ANY AWARD
RECIPIENT WITH RESPECT TO AN AWARD, EXCEPT SUCH AN AMENDMENT MADE TO CAUSE THE
PLAN OR AWARD TO COMPLY WITH APPLICABLE LAW, STOCK EXCHANGE RULES OR ACCOUNTING
RULES.  FURTHERMORE, NO AMENDMENT MAY BE MADE TO A NQSO AWARD OR A SAR AWARD
WHICH WOULD CAUSE THE EXERCISE PRICE OR THE GRANT PRICE (AS APPLICABLE) TO BE
LESS THAN 100% OF THE FAIR MARKET VALUE OF ONE SHARE AS OF THE DATE OF GRANT
EXCEPT AS PROVIDED IN SECTION 3(D).


 


C.                                     PAYMENT OF BENEFITS UPON TERMINATION OF
PLAN.  UPON TERMINATION OF THE PLAN, THE CORPORATION MAY SETTLE ANY OUTSTANDING
AWARD THAT IS NOT SUBJECT TO CODE SECTION 409A AS SOON AS IS PRACTICABLE
FOLLOWING SUCH TERMINATION AND MAY SETTLE ANY OUTSTANDING AWARD THAT IS SUBJECT
TO CODE SECTION 409A IN ACCORDANCE WITH ONE OF THE FOLLOWING:


 


1.                                       THE TERMINATION AND LIQUIDATION OF THE
PLAN WITHIN TWELVE (12)  MONTHS OF A COMPLETE DISSOLUTION OF THE CORPORATION
TAXED UNDER SECTION 331 OF THE CODE OR WITH THE APPROVAL OF A BANKRUPTCY COURT
PURSUANT TO 11 U.S.C. § 503(B)(1)(A); PROVIDED THAT THE AMOUNTS DEFERRED UNDER
THIS PLAN ARE INCLUDED IN THE PARTICIPANTS’ GROSS INCOMES IN THE LATEST OF THE
FOLLOWING YEARS (OR, IF EARLIER,

 

19

--------------------------------------------------------------------------------


 


THE TAXABLE YEAR IN WHICH THE AMOUNT IS ACTUALLY OR CONSTRUCTIVELY RECEIVED):
(I) THE CALENDAR YEAR IN WHICH THE PLAN IS TERMINATED; (II) THE FIRST CALENDAR
YEAR IN WHICH THE AMOUNT IS NO LONGER SUBJECT TO A SUBSTANTIAL RISK OF
FORFEITURE; OR (III) THE FIRST CALENDAR YEAR IN WHICH THE PAYMENT IS
ADMINISTRATIVELY PRACTICABLE.


 


2.                                       THE TERMINATION AND LIQUIDATION OF THE
PLAN PURSUANT TO IRREVOCABLE ACTION TAKEN BY THE COMMITTEE OR THE CORPORATION
WITHIN THE THIRTY (30) DAYS PRECEDING OR THE TWELVE (12) MONTHS FOLLOWING A
CHANGE OF CONTROL; PROVIDED THAT ALL AGGREGATED PLANS ARE TERMINATED AND
LIQUIDATED WITH RESPECT TO EACH PARTICIPANT THAT EXPERIENCED THE CHANGE OF
CONTROL, SO THAT UNDER THE TERMS OF THE TERMINATION AND LIQUIDATION, ALL SUCH
PARTICIPANTS ARE REQUIRED TO RECEIVE ALL AMOUNTS OF DEFERRED COMPENSATION UNDER
THIS PLAN AND ANY OTHER AGGREGATED PLANS WITHIN TWELVE (12) MONTHS OF THE DATE
THE COMMITTEE OR THE CORPORATION IRREVOCABLY TAKES ALL NECESSARY ACTION TO
TERMINATE AND LIQUIDATE THIS PLAN AND THE COMMITTEE OR THE CORPORATION, AS THE
CASE MAY BE, TAKES ALL NECESSARY ACTION TO TERMINATE AND LIQUIDATE SUCH OTHER
AGGREGATED PLANS;


 


3.                                       THE TERMINATION AND LIQUIDATION OF THE
PLAN, PROVIDED THAT: (I) THE TERMINATION AND LIQUIDATION DOES NOT OCCUR
PROXIMATE TO A DOWNTURN IN THE CORPORATION’S FINANCIAL HEALTH; (2) THE COMMITTEE
OR THE CORPORATION, AS THE CASE MAY BE, TERMINATES AND LIQUIDATES ALL AGGREGATED
PLANS; (3) NO PAYMENTS IN LIQUIDATION OF THIS PLAN ARE MADE WITHIN TWELVE (12)
MONTHS OF THE DATE THE COMMITTEE OR THE CORPORATION IRREVOCABLY TAKES ALL
NECESSARY ACTION TO TERMINATE AND LIQUIDATE THIS PLAN, OTHER THAN PAYMENTS THAT
WOULD BE PAYABLE UNDER THE TERMS OF THIS PLAN IF THE ACTION TO TERMINATE AND
LIQUIDATE THIS PLAN HAD NOT OCCURRED; (4) ALL PAYMENTS ARE MADE WITHIN TWENTY
FOUR (24) MONTHS OF THE DATE ON WHICH THE COMMITTEE OR THE CORPORATION
IRREVOCABLY TAKES ALL ACTION NECESSARY TO TERMINATE AND LIQUIDATE THIS PLAN; AND
(5) THE CORPORATION DOES NOT ADOPT A NEW AGGREGATED PLAN AT ANY TIME WITHIN
THREE (3) YEARS FOLLOWING THE DATE ON WHICH THE COMMITTEE OR THE CORPORATION
IRREVOCABLY TAKES ALL ACTION NECESSARY TO TERMINATE AND LIQUIDATE THE PLAN.


 


SECTION 11
MISCELLANEOUS PROVISIONS


 


A.                                   CONDITIONS FOR ISSUANCE.  THE COMMITTEE MAY
REQUIRE EACH PERSON PURCHASING OR RECEIVING SHARES PURSUANT TO AN AWARD TO
REPRESENT TO AND AGREE WITH THE CORPORATION IN WRITING THAT SUCH PERSON IS
ACQUIRING THE SHARES WITHOUT A VIEW TO THE DISTRIBUTION THEREOF.  THE
CERTIFICATES FOR SUCH SHARES MAY INCLUDE ANY LEGEND WHICH THE COMMITTEE DEEMS
APPROPRIATE TO REFLECT ANY RESTRICTIONS ON TRANSFER.  NOTWITHSTANDING ANY OTHER
PROVISION OF THE PLAN OR AWARD AGREEMENTS MADE PURSUANT THERETO, WITH RESPECT TO
ANY AWARD OTHER THAN AN AWARD THAT IS SUBJECT TO CODE SECTION 409A, THE
CORPORATION SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATE OR
CERTIFICATES FOR SHARES UNDER THE PLAN PRIOR TO FULFILLMENT OF ALL OF THE
FOLLOWING CONDITIONS:  (I) LISTING OR APPROVAL FOR LISTING UPON NOTICE OF
ISSUANCE, OF SUCH SHARES ON THE APPLICABLE STOCK EXCHANGE; (II) ANY REGISTRATION
OR OTHER QUALIFICATION OF SUCH SHARES OF THE CORPORATION

 

20

--------------------------------------------------------------------------------


 


UNDER ANY STATE OR FEDERAL LAW OR REGULATION, OR THE MAINTAINING IN EFFECT OF
ANY SUCH REGISTRATION OR OTHER QUALIFICATION WHICH THE COMMITTEE SHALL, IN ITS
ABSOLUTE DISCRETION UPON THE ADVICE OF COUNSEL, DEEM NECESSARY OR ADVISABLE; AND
(III) OBTAINING ANY OTHER CONSENT, APPROVAL, OR PERMIT FROM ANY STATE OR FEDERAL
GOVERNMENTAL AGENCY WHICH THE COMMITTEE SHALL, IN ITS ABSOLUTE DISCRETION AFTER
RECEIVING THE ADVICE OF COUNSEL, DETERMINE TO BE NECESSARY OR ADVISABLE, AND,
WITH RESPECT TO ANY AWARD THAT IS SUBJECT TO CODE SECTION 409A, THE CORPORATION
SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATE OR CERTIFICATES FOR
SHARES UNDER THE PLAN IF THE CORPORATION REASONABLY ANTICIPATES THAT SUCH
ISSUANCE OR DELIVERY WOULD VIOLATE APPLICABLE FEDERAL SECURITIES LAWS OR OTHER
APPLICABLE LAW, PROVIDED THE CORPORATION ISSUES OR DELIVERS THE SHARES AT THE
EARLIEST DATE ON WHICH THE CORPORATION REASONABLY ANTICIPATES THAT SUCH ISSUANCE
OR DELIVERY WOULD NOT CAUSE SUCH VIOLATION.


 


B.                                     ADDITIONAL COMPENSATION ARRANGEMENTS. 
NOTHING CONTAINED IN THE PLAN SHALL PREVENT THE CORPORATION OR ANY SUBSIDIARY OR
AFFILIATE FROM ADOPTING OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS FOR ITS
EMPLOYEES.  PARTICIPATION IN THE PLAN SHALL NOT AFFECT AN INDIVIDUAL’S
ELIGIBILITY TO PARTICIPATE IN ANY OTHER BENEFIT OR INCENTIVE PLAN OF THE
CORPORATION.


 


C.                                     NO CONTRACT OF EMPLOYMENT OR RIGHTS TO
AWARDS.  THE PLAN SHALL NOT CONSTITUTE A CONTRACT OF EMPLOYMENT, AND ADOPTION OF
THE PLAN SHALL NOT CONFER UPON ANY EMPLOYEE ANY RIGHT TO CONTINUED EMPLOYMENT,
NOR SHALL IT INTERFERE IN ANY WAY WITH THE RIGHT OF THE CORPORATION OR ANY
SUBSIDIARY OR AFFILIATE TO TERMINATE THE EMPLOYMENT OF ANY EMPLOYEE AT ANY TIME.
NO EMPLOYEE OR OTHER PERSON SHALL HAVE ANY CLAIM OR RIGHT TO RECEIVE AN AWARD
UNDER THE PLAN.  RECEIPT OF AN AWARD SHALL NOT CONFER UPON THE AWARD RECIPIENT
ANY RIGHTS OF A STOCKHOLDER WITH RESPECT TO ANY SHARES SUBJECT TO SUCH AWARD
EXCEPT AS SPECIFICALLY PROVIDED IN THE AGREEMENT RELATING TO THE AWARD.


 


D.                                    LIMITATION ON DIVIDEND REINVESTMENT AND
DIVIDEND EQUIVALENTS.  REINVESTMENT OF DIVIDENDS IN ADDITIONAL RESTRICTED STOCK
AT THE TIME OF ANY DIVIDEND PAYMENT, AND THE REINVESTMENT OF DIVIDEND EQUIVALENT
RIGHTS IN ADDITIONAL RESTRICTED STOCK UNITS PAYABLE IN SHARES SHALL ONLY BE
PERMISSIBLE IF SUFFICIENT SHARES ARE AVAILABLE UNDER SECTION 3 FOR SUCH
REINVESTMENT OR PAYMENT (TAKING INTO ACCOUNT THEN OUTSTANDING AWARDS).  IN THE
EVENT THAT SUFFICIENT SHARES ARE NOT AVAILABLE, SUCH REINVESTMENT OF DIVIDENDS
AND DIVIDEND EQUIVALENT RIGHTS SHALL BE MADE IN THE FORM OF A GRANT OF
RESTRICTED STOCK UNITS EQUAL IN NUMBER TO THE SHARES THAT WOULD HAVE BEEN
OBTAINED BY SUCH REINVESTMENT AND THE TERMS OF WHICH RESTRICTED STOCK UNITS
SHALL PROVIDE FOR SETTLEMENT IN CASH.


 


E.                                      SUBSIDIARY EMPLOYEES.  IN THE CASE OF A
GRANT OF AN AWARD TO ANY EMPLOYEE OF A SUBSIDIARY OF THE CORPORATION, THE
CORPORATION MAY, IF THE COMMITTEE SO DIRECTS, ISSUE OR TRANSFER THE SHARES, IF
ANY, COVERED BY THE AWARD TO THE SUBSIDIARY, FOR SUCH LAWFUL CONSIDERATION AS
THE COMMITTEE MAY SPECIFY, UPON THE CONDITION OR UNDERSTANDING THAT THE
SUBSIDIARY WILL TRANSFER THE SHARES TO THE EMPLOYEE IN ACCORDANCE WITH THE TERMS
OF THE AWARD SPECIFIED BY THE COMMITTEE PURSUANT TO THE PROVISIONS OF THE PLAN. 
ALL SHARES UNDERLYING AWARDS THAT ARE FORFEITED OR CANCELED SHALL REVERT TO THE
CORPORATION.

 

21

--------------------------------------------------------------------------------


 


F.                                      GOVERNING LAW AND INTERPRETATION.  THE
PLAN AND ALL AWARDS MADE AND ACTIONS TAKEN THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS, EXCEPT TO THE EXTENT PREEMPTED BY
FEDERAL LAW.  TO THE EXTENT THAT ANY AWARD IS SUBJECT TO CODE SECTION 409A, THE
TERMS OF THE AWARD AGREEMENT AND THIS PLAN SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH CODE SECTION 409A AND THE REGULATIONS AND INTERPRETATIVE
GUIDANCE PROMULGATED THEREUNDER.  THE CAPTIONS OF THIS PLAN ARE NOT PART OF THE
PROVISIONS HEREOF AND SHALL HAVE NO FORCE OR EFFECT.


 


G.                                     FOREIGN EMPLOYEES AND FOREIGN LAW
CONSIDERATIONS.  THE COMMITTEE MAY GRANT AWARDS TO ELIGIBLE INDIVIDUALS WHO ARE
FOREIGN NATIONALS, WHO ARE LOCATED OUTSIDE THE UNITED STATES OR WHO ARE NOT
COMPENSATED FROM A PAYROLL MAINTAINED IN THE UNITED STATES, OR WHO ARE OTHERWISE
SUBJECT TO (OR COULD CAUSE THE CORPORATION TO BE SUBJECT TO) LEGAL OR REGULATORY
PROVISIONS OF COUNTRIES OR JURISDICTIONS OUTSIDE THE UNITED STATES, ON SUCH
TERMS AND CONDITIONS DIFFERENT FROM THOSE SPECIFIED IN THE PLAN AS MAY, IN THE
JUDGMENT OF THE COMMITTEE, BE NECESSARY OR DESIRABLE TO FOSTER AND PROMOTE
ACHIEVEMENT OF THE PURPOSES OF THE PLAN, AND, IN FURTHERANCE OF SUCH PURPOSES,
THE COMMITTEE MAY MAKE SUCH MODIFICATIONS, AMENDMENTS, PROCEDURES, OR SUBPLANS
AS MAY BE NECESSARY OR ADVISABLE TO COMPLY WITH SUCH LEGAL OR REGULATORY
PROVISIONS.


 


H.                                    EXPENSES.  THE EXPENSES OF THE PLAN SHALL
BE BORNE BY THE CORPORATION.


 


I.                                         ACCEPTANCE OF TERMS.  BY ACCEPTING AN
AWARD UNDER THE PLAN OR PAYMENT PURSUANT TO ANY AWARD, EACH AWARD RECIPIENT,
LEGAL REPRESENTATIVE AND BENEFICIARY SHALL BE CONCLUSIVELY DEEMED TO HAVE
INDICATED HIS OR HER ACCEPTANCE AND RATIFICATION OF, AND CONSENT TO, ANY ACTION
TAKEN UNDER THE PLAN BY THE COMMITTEE OR THE CORPORATION.  A BREACH BY ANY AWARD
RECIPIENT, HIS OR HER BENEFICIARY(IES), OR LEGAL REPRESENTATIVE, OF ANY
RESTRICTIONS, TERMS OR CONDITIONS CONTAINED IN THE PLAN, ANY AWARD AGREEMENT, OR
OTHERWISE ESTABLISHED BY THE COMMITTEE WITH RESPECT TO ANY AWARD WILL, UNLESS
WAIVED IN WHOLE OR IN PART BY THE COMMITTEE, CAUSE A FORFEITURE OF SUCH AWARD.


 


SECTION 12
EFFECTIVE AND TERMINATION


 

The Plan was originally adopted by the Board on March 28, 2006, and was
effective on May 16, 2006 (the “Effective Date”), the date of stockholder
approval.  The Plan was amended and restated effective November 14, 2006 and
subsequently effective December 31, 2008.  The Plan will terminate on the tenth
(10th) anniversary of the Effective Date, unless earlier terminated in
accordance with Section 10.  Awards outstanding as of the date of termination of
the Plan shall not be affected or impaired by the termination of the Plan.

 

Corporate Governance and Nominating Committee Approved:  February 22, 2006
(Original Plan); November 14, 2006 (prior Amendment and Restatement).

Governance, Compensation and Nominating Committee Approved: November 18, 2008
(this Amendment and Restatement).

 

22

--------------------------------------------------------------------------------


 

Board Approved:  March 28, 2006 (Original Plan); November 14, 2006 (prior
Amendment and Restatement); November 18, 2008 (this Amendment and Restatement).

Stockholders Approved:  May 16, 2006 (Original Plan).

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CHANGE OF CONTROL

 


A.                                   FOR THE PURPOSE OF THIS PLAN, A “CHANGE OF
CONTROL” SHALL MEAN:


 

1.                                        The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (i) the then outstanding shares of common
stock of the Corporation (the “Outstanding Corporation Common Stock”) or
(ii) the combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); provided, however, that for
purposes of this subsection 1, the following acquisitions shall not constitute a
Change of Control:  (i) any acquisition directly from the Corporation, (ii) any
acquisition by the Corporation, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or any
corporation controlled by the Corporation or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection A.3. of this Exhibit A; or

 

2.                                        Individuals who, as of the date
hereof, constitute the Corporation’s Board of Directors (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Corporation’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

3.                                        Consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the Corporation’s assets (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the company resulting from such Business

 

A-1

--------------------------------------------------------------------------------


 

Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities, as the case may be, (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of, respectively, the then outstanding shares of common stock of the
company resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such corporation except to the extent
that such ownership existed prior to the Business Combination and (iii) at least
a majority of the members of the board of directors of the company resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 

4.                                        Approval by the Corporation’s
stockholders of a complete liquidation or dissolution of the Corporation.

 


B.                                     WITH RESPECT TO ANY AWARD SUBJECT TO
SECTION 409A OF THE CODE, THE ABOVE DEFINITION OF “CHANGE OF CONTROL” SHALL
MEAN:


 

1.                                        any one person, or more than one
person acting as a group, acquires ownership of stock of the Corporation that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the
Corporation;

 

2.                                        any one person, or more than one
person acting as a group, acquires (or has acquired during any twelve (12) month
period) ownership of stock of the Corporation possessing 30% or more of the
total voting power of the stock of the Corporation;

 

3.                                        a majority of the members of the Board
is replaced during any twelve (12) month period by directors whose appointment
is not endorsed by a majority of the members of the Board before the date of the
appointment or election; or

 

4.                                        any one person, or more than one
person acting as a group, acquires (or has acquired during any twelve (12) month
period) assets from the Corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the Corporation immediately before such acquisition or acquisitions.

 

A-2

--------------------------------------------------------------------------------


 

The determination of whether a Change of Control has occurred under this
Section B of Exhibit A shall be made by the Committee in accordance with the
provisions of Code Section 409A and the Regulations promulgated thereunder.

 

A-3

--------------------------------------------------------------------------------
